Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 1 of 38




                   Exhibit A
               Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 2 of 38




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20440850
Notice of Service of Process                                                                            Date Processed: 09/25/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Lloyds
                                              Entity ID Number 3302635
Entity Served:                                Nationwide Lloyds Insurance Co
Title of Action:                              Tommy Guerrero vs. Nationwide Lloyds Insurance Co. and Chelsea McKinley
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            201965594
Jurisdiction Served:                          Texas
Date Served on CSC:                           09/24/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           The Potts Law Firm, LLP
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
    Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 3 of 38

1                                                                                                                 COPY OF &FADING
                                                                                                                  COPY                        BYPLTIY}
                                                                                                                                    PROVIDED BY
                                                                                                                          ALFADING PROVIDED      PLT[)}


                                                         CAUSE  N0. 201965594
                                                         CAUSE NO.   201965594


                                                         RECEIPT
                                                         RECEIPT N0.
                                                                 NO.                                       0.00
                                                                                                           0.00            CIV
                                                                                                                           CIV
                                                                     **********
                                                                     *********#
                                                                                                              TR
                                                                                                              TR #473674016
                                                                                                                    73674016

    PLAINTIFF:
    PLAINTIFF: GUERRERO,
                 GUERRERO,TOMMY
                           TOMMY                                                                    In
                                                                                                    InThe
                                                                                                        The      129th
                                                                                                                 129th
             vs.
             vs                                                                                     Judicial
                                                                                                    Judicial District Court Court
                                                                                                                 District
    DEFENDANT:   NATIONWIDE LLOYDS
    DEFENDANT: NATIONWIDE   LLOYDS INSURANCE
                                   INSURANCECO
                                             CO                                                     of
                                                                                                    ofHarris
                                                                                                        HarrisCounty,  Texas Texas
                                                                                                                   County,
                                                                                                    129TH DISTRICT
                                                                                                             DISTRICTCOURTCOURT
                                                                                                    Houston,
                                                                                                    Houston,  TXTX
                                                               CITATION
                                                               CITATION
    THE
    THE STATE
        STATE OF
               OF TEXAS
                    TEXAS
    County
    Countyofof
             Harris
               Harris



    T0:
    TO:NATIONWIDE
        NATIONWIDELLOYDS
                    LLOYDSINSURANCE
                           INSURANCE COCO (AN
                                           (ANINSURANCE
                                                INSURANCECOMPANY)
                                                          COMPANY) MAY
                                                                    MAY BE
                                                                         BE SERVED
                                                                             SERVED
        BY
        BY SERVING
           SERVING ITS
                    ITSREGISTERED
                        REGISTEREDAGENT
                                     AGENT FOR
                                            FORSERVICE
                                                 SERVICEOF
                                                         OFPROCESS
                                                             PROCESS CORPORATION    SERVICE
                                                                      CORPORATION SERVICE
        COMPANY
        COMPANY
        211 EE7TH
        211       STREET
                7TH      SUITE
                    STREET      620620
                            SUITE        AUSTIN
                                         AUSTIN TX TX78701 - 3218
                                                       78701  - 3218
         Attached
         Attached is ais
                       copy of PLAINTIFF'S
                         a copy            ORIGINALORIGINAL
                                  of PLAINTIFF'S   PETITION PETITION

    This
    Thisinstrument
          instrumentwas filed
                          wasonfiled
                                 the llth on
                                          daythe
                                              of September,
                                                   11th day2019,   in the above cited
                                                               of September,          cause
                                                                                  2019,   innumber
                                                                                              the above cited cause number
    and court.
    and  court.The The
                   instrument attached attached
                         instrument       describes the claim against
                                                      describes    theyou.
                                                                         claim against you.

            YOU HAVE
            YOU  HAVE BEEN
                        BEEN SUED,
                               SUED, You Youmay
                                              mayemploy  an attorney.
                                                    employ             If you or If
                                                             an attorney.         youryou
                                                                                       attorney  do notattorney
                                                                                            or your    file a   do not file a
    written
    written answer  with the
                answer       District
                          with  theClerk   who issued
                                       District        this who
                                                    Clerk   citation by 10:00
                                                                  issued        a.m on
                                                                             this      the Monday
                                                                                    citation      by 10:00 a.m on the Monday
    next
    nextfollowing  the expiration
           following               of 20 days after
                          the expiration        of you
                                                    20 were
                                                       days served
                                                               afterthisyoucitation
                                                                               wereand  petition,this citation and petition,
                                                                                     served
    a
    a default
       defaultjudgment  may bemay
                  judgment       takenbeagainst
                                          takenyou.
                                                  against you.

    TO
    TO OFFICER
        OFFICER SERVING:
                    SERVING:
             This citation
             This          was issued
                    citation          on 19th day
                                 was issued    on of19th
                                                     September,
                                                          day of2019, under my hand
                                                                  September,        andunder my hand and
                                                                                2019,
    seal of of
    seal    saidsaid
                 Court.Court.
                                                     " ()IF HHAR;.N
                                                              ARR ,         `IY\
                                                                   sl       LIY\4 " 6‘cfr182.
    Issued
    Issued      rectuest
                 at
             at request  of: of:                ; ~J¢,` ~•-.~01
                                                              .             MARILYN      BURGESS,
                                                                            MARILYN BURGESS,          District
                                                                                                  District  Clerk Clerk
                                                10
    WOELLNER, ANDREW
    WOELLNER,            AMBERG
                ANDREW AMBERG                  ft)               i          Harris
                                                                            Harris County, TexasTexas
                                                                                     County,
                                                                     zi
    3737 BUFFALO
    3737    BUFFALO SPEEDWAY
                    SPEEDWAYSUITE
                              SUITE            to
                                               ~U~:              .`'ik      201 Caroline,
                                                                            201  Caroline, Houston,     Texas 77002
                                                                                              Houston, Texas   77002
                                                                 I -<:.
    1960
    1960                                        wd •'
                                                \n             1~ti:         (P.O.Box
                                                                            (P.O.   Box 4651,
                                                                                           4651, Houston,
                                                                                                 Houston,  Texas77210)
                                                                                                           Texas    77210)
    HOUSTON, TX 77098
                   77098                         ~'•,.s~p'"""'Sd')'/
    Tel:(713)
    Tel:   (713)963-8881
                 963-8881                        ‘"        rGenerated
                                                          /Generated
                                                   '+~,~'~,,..r"        By: RICHARDSON,
                                                                        By: RICHARDSON,SHANIECE
                                                                                         SHANIECE
                                                                                                J J
    Bar No.:
    Bar         24060850
         No.: 24060850
                                                            A4L//11325752
                                                            A4L//11325752


                                  ~             OFFICER/AUTHORIZED PERSON
                                                OFFICER/AUTHORIZED         RETURN
                                                                   PERSON RETURN
                                                                                                                             .y ~C~
    Came to
    Came to hand
             handat at             o'clock ~-M.,
                                   o'clock  kM., on the ~~y of
                                                    on the                        ay of     .j.077
                                                                                            S~~r                          , LPiS/
                                                                                                                            oe l. /.

    Executed at at
    Executed    (address)
                   (address)                                                                                                   in
                                                                                                                             ~7—
                                                                                                                               in

                                    County
                                    Countyatat              o'clock
                                                            o'clock           .M., onon
                                                                              .M.,    the the              day
                                                                                                           day o£
                                                                                                                of

            ,,byby
                 delivering to
                   delivering  to                                                                    defendant, in person,
                                                                                                     defendant,            a
                                                                                                                    in person, a

    true
    truecopy of this
          copy   of Citation together withtogether
                     this Citation         the accompanying
                                                    with the accompanying                         copy(ies) of the
                                                                                                  copy(ies)      ofPetition
                                                                                                                    the Petition

    attached
    attached  thereto  and I endorsed
                 thereto               on said copy
                              and I endorsed         onofsaid
                                                          the Citation
                                                                copy the
                                                                       of date
                                                                           the ofCitation
                                                                                  delivery. the date of delivery.
    To
    To certify
        certifywhichwhich
                      I affix my hand officially
                              I affix    my hand this officially this                day ofof
                                                                                     day


    FEE:
    FEE: $$

                                                                                      of
                                                                                      of                               County, Texas
                                                                                                                       County,   Texas



                                                        - — -- -- --By-
                        Affiant
                        Affiant                                                                       Deputy
                                                                                                      Deputy


    On
    On this
        thisday,
               day,                                                               , known
                                                                                  ,  knownto to
                                                                                             me to
                                                                                                 mebeto
                                                                                                      thebe
                                                                                                          person
                                                                                                             the whose
                                                                                                                  person whose
    signature appears
    signature         on theon
                 appears      foregoing return, personally
                                  the foregoing     return,appeared.  After being
                                                                personally        by me dulyAfter
                                                                               appeared.      sworn, being by me duly sworn,
    he/she
    he/shestated that this
             stated    thatcitation
                               thiswas  executed by
                                     citation     washim/her in the exact
                                                       executed           manner recited
                                                                    by him/her      in theon exact
                                                                                             the     manner recited on the
    return.
    return.

    SWORNTO
    SWORN TOAND
             ANDSUBSCRIBED
                 SUBSCRIBEDBEFORE
                            BEFOREME,
                                   ME,on
                                       on this
                                          this                             day
                                                                           day ofof



                                                                                                      Notary Public
                                                                                                      Notary   Public


                                                                                                DELIVE,OF,C, L       L
    NN.INT.CITR.P
       . INT. CITR. P                                      `73674016*
                                                           *73674016*                           O N: .m.._.m.._.. /~.~..,'W
                                                                                                                   2 _i Lk_
                                                                                                C~'~1°:_                                 -(~✓J
                                                                                                C : — _.. a(-n E:;M
      Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 4 of 38
                                                                                                            9/11/2019 1:33 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
.
A                                                                                                     Envelope No. 36716690
                                                                                                               By: Brittany Hall
                                                                                                     Filed: 9/11/2019 1:33 PM

                                      CAUSE NO
                                      CAUSE NO.

     TOMMY GUERRERO
            GUERRERO                                §             IN THE DISTRICT
                                                                         DISTRICT COURT
                                                                                  COURTOF
                                                                                        OF
         Plaintiff,
         Plaintiff                                  §
                                                    §
     vs.
     vs.                              §
                                      §                                      COUNTY,TEXAS
                                                                      HARRIS COUNTY, TEXAS
     NATIONWIDE
     NATIONWIDE LLOYDSLLOYDSINSURANCE
                             INSURANCE §
         ANDCHELSEA
     CO. AND    CHELSEAMCKINLEY
                          MCKINLEY    §
        : . I3e endan s.
            Defulants.                §                                         ICIA~,DTSTRIC
                                                                            J UDTCTAlEDISTRICT

                                PLAINTIFF'S ORIGINAL
                                            ORIGINAL PETITION
                                                     PETITION

       THE HONORABLE
    TO THE HONORABLE JUDGE
                      JUDGEOF
                            OFSAID
                               SAIDCOURT:
                                    COURT:

           COMESNOW,
           COMES NOW,Tommy
                      TommyGuerrero,
                            Guerrero,   Plaintiff
                                     Plaintiff    (hereinafter
                                               (hereinafter     referred
                                                            referred       to as "Plaintiff'),
                                                                     to as "Plaintiff'),       and files
                                                                                         and files

    his Original Petition
    his Original Petitionagainst
                          against Defendant,
                                 Defendant,    Nationwide
                                            Nationwide     Lloyds
                                                       Lloyds      Insurance
                                                              Insurance       Co. ("Nationwide")
                                                                        Co. ("Nationwide") and and

    ChelseaMcKinley
    Chelsea McKinley("McKinley"),
                      ("McKinley"),and
                                    andrespectfully
                                         respectfully would
                                                    would    show
                                                          show this this
                                                                     courtcourt as follows:
                                                                           as follows:

                                                PARTIES
                                                PARTIES

           1.      Plaintiff, Tommy
                              Tommy Guerrero,
                                    Guerrero,is is
                                                 anan individual
                                                    individual    residing
                                                               residing     in and/or
                                                                        in and/or     owning
                                                                                  owning     property
                                                                                         property in  in

    Harris County,Texas.
    Harris County, Texas.

           2.
           2.      Defendant,  Nationwide,
                   Defendant, Nationwide, is is
                                             an an insurance
                                                insurance    company
                                                          company       that engaged
                                                                  that engaged         in the business
                                                                               in the business of      of

    insurance
    insurance ininthe
                    the State
                      State    of Texas
                            of Texas at allattimes
                                               all times material
                                                     material to thisto this action.
                                                                      action.        This defendant
                                                                              This defendant         may be served
                                                                                             may be served

       servingits
    by serving itsRegistered
                   Registered Agent
                             Agent forfor service
                                       service     of process:
                                               of process:     Corporation
                                                           Corporation ServiceService Company,
                                                                               Company,         211 E. 7th
                                                                                        211 E. 7th

    Street,Suite
    Street, Suite620,
                  620, Austin,
                      Austin,   Texas
                              Texas    78701-3218.
                                    78701-3218.

           3.
           3.      Defendant,McKinley,
                   Defendant, McKinley,is isanan adjuster
                                               adjuster thatthat engaged
                                                             engaged in theinbusiness
                                                                              the business   of insurance
                                                                                      of insurance

    adjusting
    adjusting ininthe
                   theState
                       Stateofof Texas
                              Texas     at times
                                    at all all times  material
                                                  material to thistoaction.
                                                                     this action. This defendant
                                                                            This defendant        may be served
                                                                                           may be served

       processserver
    by process  server
                     at:at: 1100
                         1100    Locust
                              Locust St., St.,
                                          Des Des  Moines,
                                               Moines,      Iowa 50391.
                                                       Iowa 50391.

                                         DISCOVERYLEVEL
                                         DISCOVERY LEVEL



                                                    1
       Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 5 of 38

T.




             4.                            discovery to
                     Plaintiff intends for discovery to be
                                                        be conducted
                                                           conducted under
                                                                     under Level
                                                                           Level 22 of Rtile 190 of the
                                                                                       Rule 190

     Texas Rules of Civil Procedure.

                                              JURISDICTION

             5.      The Court has
                               has jurisdiction
                                   jurisdiction over this controversy
                                                          controversy because
                                                                      because the dainages
                                                                                  damages are within

     the jurisdictional
     the jurisdictional limits
                        limits of
                               of this court. Plaintiff
                                  this court.  Plaintiff isis seeking
                                                               seeking monetary
                                                                       monetary relief
                                                                                relief less
                                                                                        less than
                                                                                              than $100,000.
                                                                                                   $100,000.

     Plaintiff reserve the right to amend this petition during and/or after the discovery process.

             6.
             6.      The Court has
                               has jurisdiction
                                    jurisdiction over
                                                 over Defendant,
                                                      Defendant, Nationwide,
                                                                 Nationwide, because this defendant
                                                                                          defendant

     engaged
     engaged in
             in the
                the business of insurance
                                insurance in
                                          in the
                                             the State
                                                 State of Texas,
                                                          Texas, and
                                                                 and Plaintiff's causes of action arise

     out of Nationwide's business activities
            Nationwide's business activities in
                                             in the State of Texas.

             7.     This Court
                         Court has
                               has jurisdiction
                                    jurisdiction over
                                                 over Defendant,
                                                      Defendant, McKinley,
                                                                 McKinley, because this
                                                                                   this defendant
                                                                                        defendant

     engaged in the business of insurance adjusting in the
                                                       the State
                                                           State of
                                                                 of Texas,
                                                                    Texas, and
                                                                           andPlaintiff's
                                                                               Plaintiff's causes of action

     arise out of McKinley's business activities
                  McKinley's business activities in the State of Texas.

                                                   VENUE

            8.
            8.      Venue is proper in Harris County, Texas, because the insured property is situated

        Harris County,
     in Harris County,Texas.
                       Texas.TEx.
                              TEx.Crv.
                                   CIV.PPAC.
                                        PRAC.&&RElv1. CoDE §§ 15.032.
                                                REM. CODE     15.032.

                                                   FACTS

            9.
            9.      Plaintiff is the owner of a property
                                                property insurance
                                                         insurance policy
                                                                   policy number
                                                                          number 7842H0701549
                                                                                 7842H0701549 ("the

     Policy") issued by Nationwide.

            10.
            10.     Plaintiff owns the insured
                                        insured property located at 7815
                                                                    7815 Creekbend
                                                                         Creekbend Drive,
                                                                                   Drive, Houston,
                                                                                          Houston,

     Harris County,
     Harris County, Texas
                    Texas (hereinafter
                          (hereinafter referred
                                       referredtoto as
                                                    as "the
                                                       "the Property").
                                                            Property"). Nationwide
                                                                        Nationwide sold the Policy
                                                                                            Policy

                              Plaintiff.
     insuring the Property to Plaintiff




                                                       2
                                                       ~a
    Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 6 of 38




         11.
         11.           about August
                 On or about August 27,
                                    27, 2017,
                                        2017, Hurricane
                                              Hurricane Harvey
                                                        Harvey stnick
                                                               struck Harris
                                                                      Harris County,
                                                                             County, Texas,
                                                                                     Texas,

  causing severe damage to homes and businesses throughout the region ("the
                                                                      ("the Storm") including the

  Property. The Storm
  Property. The  Storm damaged
                        damaged the
                                 the Property,
                                     Property, including
                                                including but not
                                                              not limited
                                                                   limited to
                                                                           to extensive
                                                                              extensive damage
                                                                                        damage to

 Plaintiff's roof
 Plaintiff's roofand
                  and dwelling
                      dwelling interior.
                                interior. Wind
                                          Wind forces
                                               forces caused
                                                      caused extensive damage to the roofing system

 causing breaches and openings allowing wind driven rain to enter.

         12.
         12.     Plaintiff subsequently submitted
                 Plaintiff              submitted a claim to Nationwide for the damage the Property

 sustained as a result of the Storm.
                              Storm. Plaintiff
                                      Plaintiffreqtiested
                                                requested that
                                                           that Nationwide
                                                                Nationwide cover
                                                                           cover the cost of repairs,

 including but not limited to replacement of the roof pursuant to the Policy.

         13.
         13.     Defendant
                 Defendant Nationwide
                           Nationwide assigned
                                      assigned Defendant
                                               DefendantMcKinley
                                                         McKinleytoto adjust
                                                                      adjust the
                                                                             the claim
                                                                                 claim and
                                                                                       and

 McKinley
 McKinley retained
          retainedan
                   an engineering
                      engineeringfirm
                                  firmtotoevaluate
                                           evaluatethe
                                                    theclaim.
                                                        claim. The
                                                               The firm
                                                                   finn failed
                                                                        failed to perform
                                                                                  perform a

 thorough investigation of the claim, spending an inadequate
                                                  inadequate amount
                                                             amount of
                                                                    of time
                                                                       time inspecting
                                                                            inspecting Plaintiffs
                                                                                       Plaintiff's

 Property. The
           Theengineer
               engineerconducted
                        conducted aa substandard
                                      substandard inspection
                                                   inspection of
                                                              of Plaintiffls
                                                                 Plaintiffs Property
                                                                             Property evidenced by

 the engineering report,
 the engineering report, which
                         which failed
                               failed to
                                      to include all of Plaintiff's
                                         include all    Plaintiffs storm
                                                                    storm damage
                                                                           damage noted
                                                                                  noted upon
                                                                                        upon

 inspection.

         14.
         14.     The engineering firm misrepresented
                                      misrepresented the
                                                     the extent
                                                         extent of
                                                                of the
                                                                   the damage
                                                                       damage to
                                                                               to Plaintiffs
                                                                                  Plaintiff's home

 by ignoring and omitting from the report obvious damage to
                                                         to Plaintiffs
                                                            Plaintiff's roof, dwelling exterior and

 dwelling interior. Defendant Nationwide determined
                                         determined the
                                                    the damage
                                                        damage to
                                                                to Plaintiffs
                                                                   Plaintiff's roof was the result

 of the original and misrepresented improper installation of the roofing system, which should have

 been originally
 been originally recognized
                 recognized ifif that
                                 that were
                                      were so.
                                           so. The storm damage to these areas
                                                         damage to       areas have
                                                                               have been
                                                                                    been well
                                                                                         well

__ documentedin
   documented_in photographs of the Property_
                 photographs of     Property_ taken
                                               takenby
                                                    byaalicensed
                                                         licensed public
                                                                  public adjuster.

         15.
         15.    Although McKinley
                Although McKinley failed
                                   failed to
                                           to visit
                                              visit the Plaintiff's
                                                        Plaintiffs home,
                                                                    home, McKinley
                                                                          McKinley made final
                                                                                        final

 adjustments and claim determinations on Plaintiffs
                                         Plaintiff's home with Nationwide.


                                                  3
       Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 7 of 38

s




            16.
            16.     Nationwide and its personnel failed to thoroughly review the claim and the work of

     the engineering
         engineering firm,
                     firm, which
                           which ultimately
                                 ultimately led
                                             led to
                                                 to the approval
                                                        approval of an
                                                                    an improper
                                                                        improper adjustment and a
                                                                                 adjustment and

     wrongful underpayment
              underpayment and
                           and denial
                               denial of
                                      of Plaintiff's
                                         Plaintiff's claim.
                                                     claim. As a result of Defendant's
                                                                           Defendant's wrongful
                                                                                       wrongful acts

     and omissions set forth above and further
                                       further described
                                               described herein, Plaintiff was wrongfully denied the

     claim and has suffered damages.

            17.
            17.     Together,
                    Together, Defendant
                              Defendant set
                                         set about
                                             about to
                                                   to deny
                                                      deny and/or
                                                           and/or underpay
                                                                  underpay on
                                                                           on properly
                                                                               properly covered
                                                                                         covered

              Defendant failed
     damages. Defendant  failed to
                                 to provide
                                    provide fiill
                                             full coverage
                                                  coverage for the damages sustained by Plaintiff and/or

    under-scoped Plaintiff's damages, thereby denying adequate
                 Plaintiff's damages,                          and sufficient
                                                      adequate and sufficient payment
                                                                              payment on
                                                                                      on Plaintiff's
                                                                                         Plaintiff's

    claim. Asaaresult
    claim. As   resultofofDefendant's
                           Defendant'sunreasonable
                                       unreasonable investigation,
                                                     investigation, Plaintiff's
                                                                    Plaintiff's claim
                                                                                claim was
                                                                                      was improperly
                                                                                           improperly

    adjusted,
    adjusted, and
              and Plaintiff
                  Plaintiff was
                            was wrongfully
                                wrongfullydenied
                                           deniedon
                                                  onthe
                                                     the claim
                                                          claim and
                                                                 and has
                                                                     has suffered
                                                                         suffered damages.
                                                                                  damages. The
                                                                                           The

    mishandling of
    mishandling of Plaintiff's
                   Plaintiffls claim
                               claim has
                                     has also
                                         also caused
                                              caused aa delay
                                                        delay in
                                                              in Plaintiff's ability to fully repair the

    Property, which has
                    has resulted
                        resulted in
                                 in additional
                                    additional damages.
                                               damages. To this date, Plaintiff has yet to receive the

    full payment that he is entitled to under the Policy.

            18.
            18.              Nationwide continues
                    To date, Nationwide continues to
                                                   to delay
                                                      delay in
                                                             in the
                                                                the payment
                                                                    payment for
                                                                            for the
                                                                                the damages
                                                                                    damages to the

    Property. As
              Assuch,
                 such, Plaintiff
                       Plaintiffhas
                                 has not
                                     not been
                                         been paid
                                              paid in
                                                   in full
                                                      full for
                                                           for the damages to the Property.

            19.
            19.     Defendant Nationwide
                    Defendant Nationwide failed
                                          failed to
                                                  to perform its contractual
                                                     perform its contractual duties
                                                                             duties to
                                                                                     to adequately
                                                                                         adequately

               Plaintiff under the terms of the Policy. Specifically,
    compensate Plaintiff                                Specifically, itit refiised
                                                                           refused to pay the full proceeds

    of the Policy, although due demand was made for proceeds
                                                    proceeds to be paid in an amount sufficient to

    cover the damaged property, and all conditions precedent to recovery upon the Policy had been
                                                   precedent to

    _carried
     carried out and _accomplished
             out and _accomplishedby
                                   byPlaintiff
                                      Plaintif£ Nationwide's
                                                Nationwide's conduct
                                                             conduct constitutes
                                                                     constitutes aa breach
                                                                                    breach of the

    insurance contract between Nationwide and Plaintiff.
                                              Plaintiff




                                                      4
                                                      C!
  Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 8 of 38




        20.
        20.     Defendant misrepresentedtoto Plaintiff
                Defendant misrepresented     Plaintiffthat
                                                       that the
                                                             the damage
                                                                 damage to
                                                                        to the
                                                                           the Property was not
                                                                               Property was

covered under
covered under the
              the Policy,
                  Policy, even
                          even though
                               though the damage
                                          damage was caused
                                                     caused by
                                                            by aacovered
                                                                  covered occurrence.
                                                                           occurrence.

Defendants' conduct
Defendants' conduct constitutes
                    constitutes a violation
                                  violation of the
                                               the Texas
                                                   Texas Insurance
                                                          Insurance Code,
                                                                    Code, Unfair
                                                                          Unfair Settlement
                                                                                 Settlement

Practices. TEx.
           TEx.INs.
                INS. CoDE
                     CODE § 541.060(a)(1).

        21.
        21.    Defendant failed
               Defendant failed to
                                to make
                                   make an
                                        an attempt
                                           attempt to
                                                   to settle
                                                      settle Plaintiff's claim
                                                                         claim in a fair
                                                                                    fair manner,
                                                                                         manner,

although they
although they were
              were aware
                   aware of
                         of their
                            their liability to Plaintiff
                                  liability to Plaintiff under
                                                         under the
                                                                the Policy.
                                                                    Policy. Defendant's
                                                                            Defendant's conduct
                                                                                        conduct

constitutes a violation of
                        of the Texas
                               Texas Insurance
                                     Insurance Code, Unfair Settlement
                                                            Settlement Practices.
                                                                       Practices. TEx.
                                                                                   TEX.INs.
                                                                                        INS. CoDE
                                                                                             CODE

§ 541.0060(a)(2)(A).

       22.
       22.     Defendant failed to explain to Plaintiff the reasons for their offer of an inadequate

settlement.
settlement. Specifically,
            Specifically, Defendant
                          Defendant failed
                                     failed to
                                            to offer
                                               offer Plaintiff
                                                     Plaintiff adequate compensation,
                                                                        compensation, without any

explanation why full payment was not being
                                     being made.
                                           made. Furthermore, Defendant did not communicate

that any future settlements or payments would be forthcoming to pay for the entire losses covered

                               provide any
under the Policy, nor did they provide any explanation
                                           explanation for
                                                        forthe
                                                            thefailure
                                                                failureto
                                                                        toadequately
                                                                           adequatelysettle
                                                                                      settlePlaintiff's
                                                                                            Plaintiff's

claim. Defendant's
claim.  Defendant's conduct
                     conduct isis aaviolation
                                     violation of
                                                ofthe
                                                   theTexas
                                                       TexasInsurance
                                                             InsuranceCode,
                                                                       Code, Unfair
                                                                              Unfair Settlement
                                                                                      Settlement

Practices. TEx.
            TEx.INs.
                 INS. CoDE
                      CODE § 541.060(a)(3).

       23.
       23.     Defendant failed to affirm or deny coverage
                                                  coverage of
                                                           of Plaintiff's
                                                              Plaintiff's claim within a reasonable

time. Specifically,
      Specifically, Plaintiff
                    Plaintiffdid
                              did not
                                  not receive
                                      receive timely
                                              timely indication of acceptance or rejection, regarding

the full and entire
             entire claim, in writing
                              writing from
                                      from Defendant.
                                           Defendant. Defendant's
                                                      Defendant's conduct
                                                                  conduct constitutes
                                                                          constitutes a violation

of the Texas Insurance Code,
                       Code, Unfair
                             Unfair Settlement
                                    Settlement Practices.
                                               Practices. TEx.
                                                           TEx.INs.
                                                                INS.CoDE
                                                                    CODE § 541.060(a)(4).

       24.     Defendant refused
                         refused to fully compensate Plaintiff, under the terms of the Policy, even

though Defendant failed to conduct aa reasonable
                                      reasonable investigation.
                                                  investigation. Specifically, Defendant performed
                                                                                         performed

an outcome-oriented  investigationof
   outcome-oriented investigation of Plaintiff's
                                     Plaintiff's claim,
                                                 claim, which
                                                        which resulted
                                                              resulted in
                                                                       in a biased,
                                                                            biased, unfair,
                                                                                    unfair, and


                                                  5
          Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 9 of 38

    ►




        inequitable
        inequitable evaluation
                    evaluation of
                               of Plaintiff's
                                  Plaintiff's claim
                                              claim on
                                                    on the Property.
                                                           Property. Defendant's
                                                                     Defendant'sconduct
                                                                                 conductconstithites
                                                                                         constitutes a

        violation of
        violation    the Texas
                  of the Texas Insurance
                                Insurance Code,
                                          Code, Unfair
                                                Unfair Settlement
                                                        Settlement Practices.
                                                                   Practices. TEX.
                                                                               TEx. INS.
                                                                                     INS. CODE
                                                                                          CODE §

        541.060(a)(7).

                25.      Defendant Nationwide
                         Defendant Nationwide failed
                                              failed to
                                                     to meet
                                                        meet its obligations
                                                                 obligations under the Texas
                                                                                       Texas Insurance
                                                                                              Insurance

        Code regarding
             regarding timely acknowledging
                              acknowledging Plaintiffs
                                            Plaintiff's claim,
                                                        claim, beginning
                                                               beginning an
                                                                         an investigation
                                                                            investigation of
                                                                                          of Plaintiffs
                                                                                             Plaintiff's

        claim, and requesting all information reasonably
                                              reasonably necessary
                                                         necessary to
                                                                    to investigate
                                                                        investigate Plaintiff's
                                                                                    Plaintiff's claim, within

        the statutorily mandated
        the statutorily mandated time
                                  time of
                                       of receiving
                                          receiving notice
                                                    notice of
                                                           of Plaintiff's
                                                              Plaintiff's claim.
                                                                          claim. Nationwide's
                                                                                 Nationwide's condtict
                                                                                               conduct

        constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX.
                                                                                       TEx. INS. CODE

        § 542.055.

                26.      Defendant Nationwide
                         Defendant Nationwide failed
                                               failedto
                                                      to accept
                                                         accept or
                                                                or deny
                                                                   deny Plaintiff's
                                                                        Plaintiff's full
                                                                                    full and entire
                                                                                             entire claim
                                                                                                    claim

        within
        witliin the
                the statutorily
                    statutorily mandated
                                mandated time
                                          time of
                                               ofreceiving
                                                  receivingall
                                                            allnecessary
                                                                necessaryinformation.
                                                                          information. Nationwide's
                                                                                       Nationwide's conduct

        constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEx. INS. CoDE
                                                                                                 CODE

        § 542.056.

                27.      Defendant
                         Defendant Nationwide
                                   Nationwide failed
                                              failed to
                                                     to meet
                                                        meet its obligations
                                                                 obligations under the Texas
                                                                                       Texas Insurance
                                                                                              Insurance

        Code
        Code regarding
             regarding payment
                       payment of
                               of claim
                                  claim without
                                        without delay.
                                                delay. Specifically, it has delayed
                                                       Specifically, it     delayed full payment
                                                                                         payment of

        Plaintiffs claim
        Plaintiff's claim longer
                          longer than
                                 than allowed
                                      allowed and, to date, Plaintiff has not received full payment for the

               Nationwide'sconduct
        claim. Nationwide's conductconstitutes
                                    constitutesaaviolation
                                                 violation of
                                                           of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE
                   TEx. INS. CODE§§542.058.
                                    542.058.

               28.       From and after the time Plaintiff's claim was presented to Defendant Nationwide,
                                                 Plaintiffs claim

_       the_ liability
        the_   liabilityofofNationwide
                             Nationwidetotopay
                                            paythe
                                                thefull
                                                    fullclaim
                                                         claimin
                                                               in accordance
                                                                  accordance with
                                                                             witli the
                                                                                    the terms
                                                                                         terms of
                                                                                               of the Policy was

        reasonably clear. However,
                          However, Nationwide
                                   Nationwide has
                                              has refused
                                                  refused to pay Plaintiff
                                                                 Plaintiff in full, despite there being no

        basis whatsoever
              whatsoever on which a reasonable
                                    reasonable insurance
                                               insurance company
                                                         company would
                                                                 would have
                                                                       have relied
                                                                            relied to
                                                                                   to deny the full


                                                           6.2
  Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 10 of 38




 payment. Nationwide'sconduct
 payment. Nationwide's conductconstitutes
                               constitutes aa breach
                                              breach of
                                                     of the
                                                        the common
                                                            common law duty of good faith and

 fair dealing.

          29.              knowingly or recklessly made false representations, as described above,
                 Defendant knowingly

 as to material facts and/or
                      and/or knowingly
                             knowingly concealed
                                       concealed all
                                                 all or
                                                     or pai-t
                                                        part of
                                                              of material
                                                                 material information
                                                                          information from Plaintiff.

          30.    As a result
                       result of
                              of Defendant's
                                 Defendant's wrongful
                                             wrongful acts
                                                      acts and
                                                           and omissions,
                                                               omissions, Plaintiff was forced to

 retain the professional services
                         services of
                                  of the attorney and law firm who
                                                               who are
                                                                   are representing
                                                                       representing them with respect

 to these causes
          catises of action.

          31.    In compliance with TEX. INS. CODE §542A.003, Plaintiff timely gave pre-suit

 notice to Defendant
           Defendant prior
                     prior to
                           to filing suit. More than
                                     suit. More than sixty
                                                     sixty days has elapsed
                                                                    elapsed since Plaintiff sent his

notice.

                                      CAUSES OF ACTION

          32.    Each of the foregoing paragraphs is incorporated by reference in the following:

      I. Causes
         Causes of
                of Action
                   Action Against
                          Against McKinley

          A.     Noncompliance with the Texas Insurance Code: Unfair Settlement Practices

          33.    Defendant
                 Defendant McKinley's
                           McKinley's conduct
                                      conduct constitutes
                                              constitutes multiple
                                                          multiple violations
                                                                   violations of
                                                                              of the
                                                                                 the Texas
                                                                                     Texas

Insurance
Insurance Code,
          Code, Unfair
                Unfair Settlement
                       Settlement Practices.
                                  Practices. Tex. Ins.
                                                  Ins. Code
                                                       Code §§ 541.060(a).
                                                               541.060(a). All violations
                                                                               violations under

this article are made actionable by Tex. Ins. Code § 541.151.

          34.    Defendant McKinley
                 Defendant McKinley is
                                     is individually
                                        individually liable
                                                     liable for
                                                            for their
                                                                their unfair
                                                                      unfair and deceptive
                                                                                 deceptive acts,
                                                                                           acts,

irrespective
irrespective of
             of the
                the fact
                    fact that
                         that each
                              each was
                                   was acting
                                       acting on
                                              on behalf
                                                 behalf of
                                                        of Nationwide,
                                                           Nationwide,because
                                                                       becauseeach
                                                                               eachisisaa"person"
                                                                                         "person"

_ as defined
     defined by
             by Tex.             541.002(2). The
                Tex. Ins. Code § 541.002(2). The term
                                                  term "person"
                                                       "person" is
                                                                 is defined
                                                                    defined as
                                                                            as "any
                                                                               "any individual,
                                                                                     individual,

corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds plan, fraternal

benefit society,
benefit society, or other legal entity
                                entity engaged
                                       engaged in the
                                                  the business
                                                      business of insurance,
                                                                   insurance, including an agent,
                                                                                           agent,


                                                  7
      Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 11 of 38




    broker, adjuster or life and health insurance
                                        insurance counselor."
                                                  counselor." Tex.
                                                              Tex. Ins.
                                                                   Ins. Code
                                                                        Code §§ 541.002(2)
                                                                                541.002(2) (emphasis

    added).  (See also
    added). (See  also Liberty Mutzral
                               Mutual Ins.
                                       Ins. Co. v. Gar•rison Contractors, Inc., 966
                                                   Garrison Contractors,        966 S.W. 2d 482, 484

    (Tex. 1998) (holding an insurance company employee
                                              employee to
                                                        tobe
                                                          beaa"person"
                                                              "person" for
                                                                       for the purpose of bringing

    a cause of action against him or her under the Texas Insurance Code and subjecting him or her to

    individual liability)).

            35.     Defendant's misrepresentations by
                    Defendant's misrepresentations by means of
                                                            of deceptive conduct include, but are not

    limited to: (1) failing to conduct a reasonable
                                         reasonable inspection
                                                    inspection and
                                                               and investigation
                                                                    investigation of
                                                                                  of Plaintiffs'
                                                                                     Plaintiffs' damages;

    (2) stating that Plaintiffs' damages
                                 damages were less severe than they
                                                   severe than they in fact were; (3) using their own

    statements about the non-severity
                         non-severity of
                                      of the damages as a basis for denying
                                                                    denying properly covered damages

    and/or underpaying damages; (4) unilaterally and inexplicably changing the basis for the damage

                   Property, and (5)
    to Plaintiffs' Property,     (5) failing
                                      failing to
                                               to provide
                                                   provide an
                                                           an adequate
                                                               adequate explanation
                                                                         explanation for
                                                                                     for the
                                                                                          the inadequate
                                                                                               inadequate

    compensation Plaintiffs received.           McKinley's unfair
                            received. Defendant McKinley's unfair settlement
                                                                  settlement practices, as described

    above, of misrepresenting to Plaintiffs material facts relating to the coverage at issue, constitutes

    an unfair method
              method of competition
                        competition and
                                    and an unfair
                                           unfair and
                                                  and deceptive
                                                      deceptive act
                                                                act or practice
                                                                       practice in
                                                                                in the business
                                                                                       business of

    insurance. Tex.
               Tex. Ins.
                    Ins. Code
                         Code §§ 541.060
                                 541.060 (a)(1).

           36.      Defendant McKinley's unfair settlement practices, as described above, of failing to
                              McKinley's unfair

    attempt
    attempt in good faith to effectuate a prompt, fair, and
                                                        and equitable settlement
                                                                      settlement of the claim, even though

    liability under the Policy is reasonably clear, constitutes an unfair method of competition and an

    unfair and
    unfair and deceptive
               deceptiveact
                         actor
                             or practice
                                practiceinin the
                                              the business
                                                  businessofof insurance.
                                                                insurance. Tex.
                                                                           Tex. Ins.
                                                                                Ins. Code
                                                                                     Code §

-   541.060(a)(2)(A).                        -                               -
           37.     Defendant McKinley
                             McKinley failed
                                      failed to explain to Plaintiffs the reasons for the offer or offers

    of an inadequate settlement. Specifically,
                                 Specifically, Defendant
                                               Defendant McKinley failed to offer Plaintiffs adequate


                                                      8:
     Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 12 of 38




    compensation without any explanation as to why
                                               why full
                                                   fiill payment
                                                         paymentwas
                                                                 was not
                                                                     notbeing
                                                                         being made.
                                                                               made. Furthermore,

    Defendant McKinley
    Defendant McKinley did
                       did not
                           not communicate that any
                               communicate that any future
                                                    future settlements
                                                           settlements or payments would be
                                                                          payments would

    forthcoming to pay for the entire losses covered under the Policy, nor was there any explanation

    for the failure
            failure as
                    as described
                       described above,
                                 above, of
                                        of failing
                                            failing to
                                                     to promptly
                                                        promptly provide
                                                                 provide Plaintiffs
                                                                         Plaintiffs with aa reasonable
                                                                                             reasonable

    explanation
    explanation of the basis in the Policy, in relation to the facts or applicable
                                                                        applicable law, for the offer of a

    compromise
    compromise settlement
               settlement of
                          of Plaintiffs' claim, constitutes           method of competition
                                                constitutes an unfair method    competition and an

    unfair and deceptive act or practice in
                                         in the
                                            the business
                                                business of
                                                         of insurance.
                                                             insurance. Tex. Ins. Code § 541.060(a)(3).

           38.      Defendant McKinley's unfair settlement
                    Defendant                   settlement practices,
                                                           practices, as described above,
                                                                                   above, of failing

    within a reasonable
    within   reasonable time
                        time to affirm or
                             to affirm or deny
                                          deny coverage of the
                                               coverage of the claim
                                                               claim to
                                                                     to Plaintiffs,
                                                                        Plaintiffs, or
                                                                                    or to submit a

    reservation of rights to Plaintiffs, constitutes an unfair method
    reservation                                                method of competition
                                                                         competition and an unfair and

    deceptive act or practice in the business
                                     business of
                                              of insurance.
                                                 insurance. Tex. Ins. Code § 541.060(a)(4).

    Defendant McKinley
    Defendant McKinley did
                       did not
                           not properly
                               properly inspect
                                        inspect the
                                                 the Property
                                                     Property and
                                                              and failed
                                                                  failed to account
                                                                            account for and/or
                                                                                        and/or

    undervalued
    undervalued Plaintiffs'
                Plaintiffs' roof damage, although reported
                                 damage, although reported by
                                                           by Plaintiff
                                                              Plaintiff to
                                                                         to Nationwide.
                                                                            Nationwide. Defendant
                                                                                        Defendant

    McKinley's unfair settlement practices,
                                 practices, as
                                            as described
                                               described above,
                                                         above, of
                                                                of refusing
                                                                   refusing to
                                                                             to pay
                                                                                pay Plaintiff's claim

    without conducting a reasonable investigation,
                                    investigation, constitutes
                                                   constitutes an
                                                               an unfair
                                                                  unfair method of competition, and

    an unfair and deceptive act or practice
                                   practice in
                                            in the
                                                the business
                                                    business of
                                                             ofinsurance.
                                                                insurance. Tex. Ins. Code § 541.060(a)(7).

                 II. Causes
                     Causes of
                            ofAction
                               Action Against
                                      Against Nationwide
                                              Nationwide

           39.       Nationwide intentionally breached its contract with Plaintiff, intentionally violated

    the Texas Insurance Code and intentionally breached the common law duty of good faith and fair

-   dealing.                 - -             -             -

           A.       Breach of Contract




                                                      z9
     Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 13 of 38

0




            40.     Nationwide breached
                    Nationwide breached the
                                         the contract
                                             contract of
                                                      of insurance
                                                         insurance itit had
                                                                        had with
                                                                            with Plaintiff.
                                                                                 Plaintiff. Nationwide
                                                                                            Nationwide

    breached the contract by its failure/and or refusal to adequately pay the claim as it is obligated to

    do under the terms of
                       of the Policy in question and under the laws in the State of Texas.

            B.      Noncompliancewith
                    Noncompliance withTexas
                                       TexasInsurance
                                             Insurance  Code:
                                                      Code: Llnfair Settlernent
                                                               Unfair           Practices
                                                                        Settlement  Practices

            41.    Defendant
                   Defendant Nationwide's
                             Nationwide's conduct
                                          conduct constitutes
                                                  constitutes multiple
                                                              multiple violations
                                                                       violations of
                                                                                  of the Texas
                                                                                         Texas

    Insurance Code, Unfair
                    Unfair Settlement
                           Settlement Practices. TEx.
                                                  TEX.ItvS. CoDE§§541.060(a).
                                                       INS. CODE   541.060(a). All violations under

    this article
         article were
                 were made
                      madeactionable
                           actionableby
                                      byTEx.
                                         TEX.INs.
                                              INS. CoDE
                                                   CODE § 541.151.

            42.    Defendant
                   Defendant Nationwide's
                             Nationwide's unfair
                                          unfair settlement
                                                 settlement practice,
                                                            practice, as
                                                                       as described
                                                                          described above,
                                                                                    above, of

    misrepresenting to Plaintiff material
                                 material facts relating to the coverage at issue, constitutes an unfair

    method of competition and an unfair and deceptive act or practice in the business
                                                                             business of
                                                                                      of insurance.
                                                                                          insurance.

         INS. CODE
    TEx. I1vs. CoDE§§5410.060(a)(1).
                      5410.060(a)(1).

           43.     Defendant Nationwide's unfair settlement practice, as described above, of failing

    to attempt in good faith
                       faith to
                             to effectuate
                                effectuate a prompt, fair,
                                                     fair, and
                                                           and equitable
                                                               equitable settlement of the claim,
                                                                                           claim, even

    though Nationwide's  liability under
           Nationwide's liability  under the
                                         the Policy
                                             Policy was
                                                    was reasonably
                                                        reasonably clear, constitutes an unfair method

    of competition and an unfair
                          unfair and deceptive act or practice in the business of
                                                                               of insurance.
                                                                                  insurance. TEx.
                                                                                              TEX.INS.
                                                                                                   INS.

    CoDE
    CODE §§ 541.060(a)(2)(A).
            541.060(a)(2)(A).

           44.     Defendant Nationwide's unfair settlement practice, as described above, of failing

    to promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation

    to the facts or applicable law, for its offer of a compromise settlement of the claim, constitutes an

  unfair method
_ unfair method of
                of competition
                    competition and    unfair and deceptive
                                and an unfair               act or
                                                  deceptive act or practice
                                                                   practice in the business
                                                                                   business of

    insurance. TEx.
                TEX.INs.
                     INS. CoDE
                          CODE § 541.060(a)(3).




                                                     10
     Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 14 of 38

Y




           45.     Defendant Nationwide's unfair settlement practices, as described above, of failing

    within a reasonable
    within   reasonable time
                        time to affirm or
                             to affirm    deny coverage
                                       or deny coverage of
                                                        of the
                                                           the claim
                                                               claim to
                                                                     to Plaintiff, or to submit
                                                                        Plaintiff, or    submit a

    reservation of rights to Plaintiff, constitutes an unfair method of compensation and an unfair and

    deceptive act or practice in the business of insurance. TEx.
                                                            TEX. INs.
                                                                 INS. CoDE
                                                                      CODE § 541.060(a)(4).

           46.     Defendant Nationwide's
                             Nationwide's unfair
                                          unfair settlement practice, as described above, of refusing

    to pay Plaintiff' claimwithout
           Plaintiff claim withoutcondttcting
                                   conducting aa reasonable investigation, constitutes an unfair method

    of competition and an unfair and deceptive act or practice in the business of insurance. TEx.
                                                                                             TEX.I1vs.
                                                                                                  INS.

    CODE § 541.060(a)(7).
    CoDE

           C.      Noncompliance with Texas
                   Noncompliance      Texas Insurance
                                             InsuranceCode:
                                                       Code:Prompt Payment
                                                               Prompt      of Claims
                                                                      Payment  of Claims
                   Statute
                   Statute

           47.     Plaintiff are
                   Plaintiff are entitled to 18%
                                 entitled to 18% interest
                                                 interest and attorney
                                                              attorney fees under
                                                                            under TEx.
                                                                                  TEx. INs.
                                                                                       INS. CoDE
                                                                                            CODE

    §542.060
    §542.060 for
             for violating the Texas
                               Texas Insuraiice
                                     Insurance Code,
                                                Code, Prompt
                                                      Prompt Payment
                                                             Payment of claims
                                                                        claims TEx.
                                                                               TEX. INs.
                                                                                    INS. CoDE
                                                                                         CODE

    §542.051 et. seq.

           48.     Nationwide failed
                   Nationwide failed to
                                     to acknowledge  receipt of PlaintifPs
                                         acknowledge receipt     Plaintiff's claim,
                                                                              claim, commence
                                                                                      commence

    investigation of
    investigation of the
                     the claim,     request from
                         claim, and request from Plaintiff
                                                 Plaintiff all
                                                           all items, statements, and
                                                               items, statements, and forms
                                                                                      forms that
                                                                                            that it

    reasonably believed would
                        would be
                              be reqtiired
                                 required within the applicable
                                                     applicable time constraints under TEx.
                                                                                       TEX. INs.
                                                                                            INS. CoDE
                                                                                                 CODE

    §542.055.

           49.    Nationwide failed to notify Plaintiff in writing of its acceptance or rejection of the

    claim within applicable time constraints under TEx.
                                                   TEx. INs.
                                                        INS. CoDE
                                                             CODE §542.056.

           50.    Nationwide delayed
                  Nationwide delayed the
                                     the payment
                                         payment of
                                                 of Plaintiff's
                                                    Plaintiff's claim
                                                                claim following
                                                                      following its
                                                                                its receipt
                                                                                    receipt of all

    i
    items, statements, and forms reasonably requested and required, longer than fhe
                                                                                the amount
                                                                                    amourit of time
                                                                                               time        -




    provided for under TEx.
                       TEX. INs.
                            INS. CoDE
                                 CODE §542.058.



                                                   11
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 15 of 38




        D.      Breach of the Duty of Good Faith and Fair Dealing

        51.    Nationwide breached
               Nationwide breached the
                                   the duty
                                       duty of
                                            of good faith and fair dealing by failing to adequately
                                                                                         adequately

and reasonably investigate
               investigate and
                           and evaluate
                               evaluate Plaintiff'
                                        Plaintiff claim
                                                   claim while it knew or should have known, by

the exercise of reasonable diligence, that its liability was reasonably clear.

        E.     Knowledge

        52.    Each of the acts described above, together     singularly, was
                                                 together and singularly, was done "knowingly"
                                                                                   "knowingly"

as that term is used in the Texas Insurance Code.


                                  REQUEST FOR DISCLORE

       53.     Pursuant to
               Pursuant    Rule 194 of
                        to Rule     of the
                                        the Texas
                                             Texas Rules
                                                   Rules of
                                                          ofCivil
                                                             CivilProcedure,
                                                                   Procedure, Defendants
                                                                              Defendants are

requested
requested to
          to disclose,
             disclose, within
                       within fifty
                              fifty (50)
                                    (50) days
                                         days if service
                                                 service of this request,
                                                                 request, the all
                                                                              all information
                                                                                   information and

material described
         described in
                   in Rule
                      Rule 194.2(a)-(1).
                           194.2(a)-(1). TEx.
                                         TEx. R. Civ.
                                                 Cw. P. 194.2.

                                      RULE 193.7 NOTICE

       54.     Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiffs herby give

actual
actual notice
       notice to Defendants
                 Defendants that any and all
                                         all documents
                                             documents and materials produced
                                                                     produced in response
                                                                                 response to

written
written discovery
        discovery or
                  or at   deposition may
                     at a deposition may be
                                         be used
                                            used as
                                                 as evidence in this
                                                    evidence in this case; and, that any such

materials
materials may
          may be used as
                      as evidence
                          evidence against
                                   against the party
                                               party producing
                                                     producing the document
                                                                   document at any
                                                                               any pretrial
                                                                                   pretrial

proceeding and/or at the trial of
                               of this
                                  this matter
                                       matter without the necessity of authenticating the document

and/or materials produced in discovery.

                                            DAMAGES

       55.     Plaintiff would
               Plaintiff would show
                               show that     of the
                                    that all of  the aforementioned
                                                      aforementioned acts,
                                                                     acts, taken
                                                                           taken together
                                                                                 together or

singularly, constitute the producing causes of the damages sustained by Plaintiff
                                                                        Plaintiff.


                                                 12
  Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 16 of 38




         56.     The damages catised
                             caused by the hail storm and/or windstorm have not been properly

 addressed or repaired in the months since the storm, causing further damages to the Properry,
                                                                                     Property, and

 causing undue hardship and
                        and burden
                            burden to
                                   to Plaintiff.
                                      Plaintiff. These damages are a direct result
                                                                            result of
                                                                                   of Defendant's
                                                                                      Defendant's

                Plaintiff's claim
 mishandling of Plaintiff's claim in
                                   in violation
                                      violation of
                                                of the laws set forth above.

         57.     For breach
                 For breach of contract,
                               contract, Plaintiff
                                         Plaintiff is entitled to
                                                   is entitled to regain the benefit of her
                                                                                        her bargain,
                                                                                            bargain,

 which is the amount of her claim, together with attorney's fees.

         58.        noncompliance with the Texas Insurance Code, Unfair
                For noncompliance                                Unfair Settlement
                                                                        Settlement Practices,

 plaintiff is entitled to actual damages, which include the loss of the benefits that should have been
 Plaintiff

 paid pursuant
      pursuant to
               to the
                  the Policy,
                      Policy, court
                              court costs,
                                    costs, and
                                           and attorney's
                                               attorney's fees.
                                                           fees. For
                                                                 For knowing
                                                                     knowing conduct
                                                                             conduct of the acts

 described above, Plaintiff asks for three times their actual damages. TEx. INs.
                                                                            INS. CODE § 541.152.

         59.    For noncompliance with
                For noncompliance      Texas Insurance
                                  with Texas Insurance Code, Prompt Payment
                                                       Code, Pronipt Payment of Claims,
                                                                                Claims,

 Plaintiff
 Plaintiff is entitled to the amount of
                                     of the claim, as well
                                                      well as
                                                           as 18%
                                                              18% (eighteen
                                                                  (eighteen percent) interest per annum

 on the amount of such claim as damages, together
                                         together with
                                                  with attorney's
                                                       attorney's fees. TEx.
                                                                        TEX. INs.
                                                                             INS. CODE § 542.060.

        60.     For breach
                For breach of the common
                                  common law duty
                                             duty of good faith and
                                                                and fair
                                                                    fair dealing,
                                                                         dealing, Plaintiff is

 entitled to compensatory damages, including
                                   including all
                                             all forms
                                                 forms of
                                                       of loss
                                                          loss resulting
                                                               resulting from
                                                                         from the
                                                                              the insurer's
                                                                                  insurer's breach

 of duty, such as additional costs, economic hardship, losses due to nonpayment of the amount the

insurer owed, exemplary damages and damages for emotional stress.

        61.     For the prosecution and collection
                                        collection of this claim, Plaintiff has been compelled to

 engage the services of the attorney
                            attorney whose
                                     whose name
                                           nameisissubscribed
                                                    subscribedto
                                                               tothis
                                                                  thispleading.
                                                                       pleading. Therefore,
                                                                                 Therefore, Plaintiff

_ is entitled to recover a sum for the reasonable
                                       reasonable and
                                                  and necessary
                                                      necessary services
                                                                services of
                                                                         of Plaintiff's
                                                                            Plaintiff's attorney in the

preparation
preparation and
            and trial
                trial of this action,
                              action, including
                                      including any
                                                any appeals
                                                    appeals to
                                                            to the Court of Appeals
                                                                            Appeals and/or the

Supreme Court of Texas


                                                  13
     Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 17 of 38

b




                                              JURY DEMAND

            62.     Plaintiff hereby demands a trial by jury and tender the appropriate fee.
                    Plaintiff

                                                      PRAYER

            WHEREFORE, PREMISES
            WHEREFORE,  PREMISESCONSIDERED,
                                 CONSIDERED,Plaintiff
                                              Plaintiff praysthat
                                                      prays    thatthis
                                                                    this Court
                                                                         Court cite
                                                                               cite

    Defendants to appear
                  appear and answer herein and that Plaintiff have judgment
                                                                   judgment taken against Defendants

    and recover from Defendants all damages allowed by law, and that Plaintiff be
                                                                               be awarded
                                                                                  awarded attorneys'

    fees for trial and any
                       any appeal of this case, for pre judgment
                                                        judgment and post judgment interest as allowed

                  of court,
    by law, costs of court, and
                            and such
                                such other
                                     other and further
                                               further relief,
                                                       relief, both
                                                               both general
                                                                    general and
                                                                            and special,
                                                                                special, at
                                                                                         at law
                                                                                            law or in

    equity, to which Plaintiff
                     Plaintiff are justly entitled.



                                                      Respectfully submitted,

                                                      THE POTTS
                                                          POTTs LAw
                                                                LAW FIRM, LLP
                                                                    FIRM, LLP


                                            By:       /s/Andrew
                                                      /s/ Andrew A.
                                                                 A. Woellner
                                                                    Woellner
                                                      Andrew A. Woellner
                                                      SBN: 24060850
                                                             24060850
                                                      3737 Buffalo Speedway, Suite 1900
                                                      Houston, Texas 77098
                                                      Telephone (713) 963-8881
                                                      Facsimile (713) 574-2938
                                                      Emails: awoellner@potts-law.com

                                                      ATTORNEY FOR PLAINTIFF




                                                        14
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 18 of 38




                 FIRST INTERROGATORIES
     PLAINTIFFS' FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION
        COMES NOW Plaintiffs, in the above-styled and numbered cause, and requests that

Defendant(s) answer the following Interrogatories and Requests for Production separately and

fully in writing pursuant to the Texas Rules
                                       Rules of
                                             of Civil
                                                Civil Procedure
                                                      Procedure within
                                                                within 50
                                                                       50 days
                                                                          days of
                                                                               of service.
                                                                                   service. Serve

answers to the requests on Plaintiffs by and through his/her attorney of record.

                             DEFINITIONS AND INSTRUCTIONS
       The following definitions and instructions shall apply to these Interrogatories and Requests
for Production:

1.
1.     "You",  "your", and
       "You", "your",  and "defendant"
                            "defendant" shall
                                         shall mean
                                               mean the
                                                    the Defendant the interrogatories and requests
for production are addressed to in this case, and shall include past or present
                                                                        present directors,
                                                                                directors, officers,
representatives, employees, agents, guardians, attorneys, or any other person or persons acting or
purporting to act on your behalf, whether authorized to do so or not.

2.      "Any" includes the word "all" and "all"
        "Any" includes                    "all" includes the word "any".

3.      The term "person"       "persons" shall mean all individuals and entities, including, but not
                   "person" or "persons"
limited
limited  to,  natural persons,
             natural   persons, firms,
                                 firms, partnerships,
                                         partnerships, associations,
                                                        associations, organizations,
                                                                       organizations, divisions,
                                                                                       divisions, joint
                                                                                                   joint
ventures, corporations, trusts, reciprocal or interinsurance
                                              interinsurance exchange,
                                                              exchange, Lloyd's
                                                                         Lloyd's plan, fraternal benefit
society,         governmental entities,
society, agent, governmental     entities, domestic
                                           domestic or foreign,
                                                        foreign, unincorporated   associations, or
                                                                 unincorporated associations,    or any
other form of business, governmental, public or charitable entity.

4.     Unless otherwise established
                           established by
                                        by the
                                           the context,
                                               context, the
                                                         the plural
                                                             plural shall
                                                                    shall be construed to include the
singular and the singular the
                          the phxral,
                               plural, wherever
                                       wherever the
                                                 the effect
                                                     effect of
                                                            of doing
                                                               doing so
                                                                     so is
                                                                        is to
                                                                           to increase the information
in your responses.

5.      The terms
            terms "relate       "relating to", "refer to", and "referring
                   "relate to", "relating                       "referring to" shall be constnied
                                                                                        construed to
include
inch.ideany
         any connection,
             connection, direct
                         direct or
                                or indirect,
                                    indirect, whatsoever
                                              whatsoever with
                                                         with the
                                                               the requested documentation, person,
or subject matter, without limitation unless specifically indicated.

6.     "Identify" or give the "identity
                              "identity of
                                        of' means:

        i.          the case
                 In the caseof ofaaperson,
                                   person, to
                                           to state
                                              state such person's
        -    -- (1)
                (1)      fiill name;
                         full
                (2)      last kiiown
                               known home
                                       home and business
                                                   business address
                                                            address and home and business telephone
                                                                                          telephone
                         number;
                (3)      employer or business affiliation; and
                (4)      occupation and business position held.


                                                  15
      Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 19 of 38




             ii.     In the case of a document, to state:
                     (1)     the identity of the person or persons preparing it and the sender;
                     (2)     its title or a description of the general nature of the subject matter;
                     (3)     the identity ofof the addressee(s), if any;
                     (4)     its date or dates of preparation;
                     (5)     its date or dates and manner of distribution and publication, if any;
                     (6)     the location ofof each copy and the identity of its present custodian;
                     (7)
                     (7)     the  type  of document; and
                     U8
                     (8
                      )      all characteristics by which that document might be distinguished from any
                             other document.

            iii.    In the case of a communication in the form of an oral statement, to state:
                    (1)                  of the person uttering the oral statement;
                            the identity of
                    (2)     the place at which such oral statement was uttered;
                    (3)
                    (3)     the date on which such oral statement was uttered;
                    (4)     the identity of each person in whose presence
                                                                    presence or hearing such oral statement
                                                                                                  statement
                            was uttered; and
                    (5)
                    (5)     the substances ofof the oral statement.

    7.     "Evidencing" or "evidences" shallshall mean
                                                  mean constituting,
                                                         constituting, proving, reflecting, indicating,
                                                                                            indicating, or
                                         of any fact, allegation, or given matter.
    probative of the existence or nature of

    8.
    8.     "Fact" refers to all
                              all evidentiary
                                  evidentiary facts
                                              facts presently known to you and all evidentiary facts the
    existence of which is presently inferred by you from the
                                                           the existence
                                                               existence of
                                                                         of any
                                                                            any combination
                                                                                combination of evidentia-
                                                                                               evidentia-
    ry and/or ultimate facts.

    9.
    9.       "Policy"           the policy
             "Policy" refers to the policy of
                                           of insurance
                                              insurance in effect on the date that the loss made the basis
    of this lawsuit occurred.

    10.
    10.     "Property" refers to the building, dwelling, other structures, and personal property covered
            "Property" refers
    by the Policy, as defined above, made the basis of this lawsuit.

    11.
    11.    "Lawsuit" shall mean the litigation,
                                    litigation, the style,
                                                    style, court and cause number which is found in
    the caption to this instrument.
                        instniment.

    12.
    12.     "Document"
            "Document" shall
                           shall include
                                 include but
                                           but not bebe limited
                                                         limited to
                                                                  to all
                                                                      allhandwritten,
                                                                          handwritten, stenographic,
                                                                                         stenographic, typed,
                                                                                                         typed,
    written, or printed writings and papers of every kind, kept, maintained, or received by plaintiff or
    your  attorney, including,
    your attorney,   including, but
                                 but not
                                       not limited
                                            limited to,
                                                     to, contracts,
                                                          contracts, invoices,
                                                                      invoices, letters,
                                                                                 letters, telegrams,
                                                                                           telegrams, e-mails,
                                                                                                       e-mails,
_   memoranda, reports,_
                  reports, studies,
                            studies, books,
                                     boo_ks,records,
                                               records,calendar
                                                         calendarorordiary
                                                                      diaryentries,
                                                                            entries, pamphlets,
                                                                                     pamphlets, notes,
                                                                                                  notes, charts,
    tabulations, records (including tape recordings or transcriptions thereof) of meetings,
                                                                                       ineetings, conferences,
    and telephone or other conversations or communications,
                                                communications, ledgers,
                                                                    ledgers, financial statements, photostats,
    microfilm, photographs, slides, motion pictures, video tapes, tape and disc recordings on software
                          reproduction of
    programs, including reproduction     of copies of documents which are not identical duplicates of the
    original,
    original, and also including any reprodtiction
                                        reproduction or or copies
                                                           copies of
                                                                   of documents
                                                                      documents of which
                                                                                      which the originals are

                                                        16
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 20 of 38




not
not in the
        the possession,
             possession, custody
                           custody or control
                                       control of Defendant.
                                                   Defendant. This
                                                                This definition
                                                                      definition inchides
                                                                                  includes all
                                                                                            all copies,
                                                                                                copies,
reproductions, or facsimiles of documents by whatever means made and all documents for which
privilege is claimed. IfIfcopies
                           copiesof
                                 ofaa document
                                      document are
                                                are not
                                                    not identical
                                                        identical by reason of handwritten notations,
identification
identification marks,
                marks, or        other modifications,
                         or any other   modifications, each
                                                        each such
                                                             such non-identical    copy is
                                                                   non-identical copy    is a separate
                                                                                               separate
document within the meaning of this definition.

11.
11.     "Incident", "accident", and/or
        "Incident", "accident", and/or "occurrence",
                                       "occurrence", and/or
                                                     and/or "collision"
                                                            "collision" shall
                                                                        shall mean
                                                                              mean and refer to that
certain incident which is described in more detail in Plaintiffs' Original Petition currently on file
herein.

12.
12.    A person has knowledge of   of relevant facts when he has or may have knowledge of any
discoverable matter. The
                       Theinformation
                            information need
                                         need not
                                              not be
                                                   be admissible
                                                      admissible and personal knowledge is not
required. Identification
           Identificationof
                         ofaaperson
                               person with
                                       with knowledge
                                            knowledge ofof relevant facts should include a current
address and telephone ntimber.
                        number.


13.
13.     When responding to any of of the following Interrogatories, the Defendant is to identify to
the fullest extent possible, any document which the Defendant know or suspects had once
existed.
                                               Respectfully submitted,

                                                   POTTS LA`V
                                               THE POTTs LAW FIRM,
                                                              FIRM,LLP
                                                                   LLP


                                       By:     /s/ Andrew A. Woellner
                                               /s/Andrew       Woellner
                                               Andrew
                                               Andrew A. A. Woellner
                                                             Woellner
                                               SBN: 24060850
                                                      24060850
                                               1VIichael
                                               Michael J.J. Bins
                                                            Bins
                                               SBN: 24080792
                                               3737 Buffalo Speedway, Suite 1900
                                               Houston, Texas 77098
                                               Telephone (713) 963-8881
                                               Facsimile (713) 583-5388
                                               Emails: awoellner@potts-law.com

                                               ATTORNEYSFOR
                                               ATTORNEXS FORPLAINTIFF
                                                             PLAINTIFF




                                                 17
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 21 of 38




                                  CERTIFICATE OF SERVICE
       I hereby certify that I sent
                               sent aa true
                                        true and
                                             and correct
                                                  correct copy
                                                          copy of
                                                                of the
                                                                    the attached
                                                                        attached discovery
                                                                                 discovery requests
                                                                                           requests to
Defendant(s)
Defendant(s) as
              as an attachment
                    attachment toto the petition.
                                          petition. Therefore,
                                                     Therefore, Defendant(s)
                                                                Defendant(s) would have received
                                                                                            received it
when it was served with the citation.



                                               THE PoTTs
                                                   POTTS LAw FiRm, LLP
                                                         LAW FIRM, LLP


                                               /s/ Andrew A.
                                               /s/Andrew  A. Woellner
                                                             Woellner
                                               Andrew A. Woellner




                                                 18
Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 22 of 38




   INTERROGATORIES TO NATIONWIDE LLOYDS INSURANCE COMPANY

 1.
 1. Identify
    Identify the name, job title, dates of employment
                                           employment and
                                                        and a brief description
                                                                    description for all persons
    providing information for
                          for the answers to these interrogatories.

     ANSWER


 2. Identify all persons and entities who handled
                                          handled the
                                                  the claim made
                                                            made the
                                                                 the basis
                                                                     basis of the Lawsuit on
    behalf of Defendant.

     ANSWER

 3. Identify the name and job title of each person who inspected the Property made the basis
    of this Lawsuit and the date of the inspection.

    ANSWER

 4. State the date Defendant closed Plaintiffs' claim and to the extent Defendant asserts statute
    of limitations
       limitations as aa defense,
                          defense, state
                                   state all
                                         all dates
                                             dates and
                                                    and manners
                                                        manners inin which
                                                                     which Defendant
                                                                            Defendant notified
                                                                                        notified
    Plaintiff(s)

    ANSWER

 5. Does Defendant contend that Plaintiff(s) failed to provide proper notice of the claim made
    the basis of this Lawsuit
                      Lawsuit under
                              under the Policy or Texas Insurance   Code, and,
                                                          Insurance Code,  and, if so, describe
    how notice was deficient and the resulting prejudice, if any.

    ANSWER

 6. At the time
           time the
                  the claim
                       claim made
                              made the
                                     the basis
                                          basis of
                                                 ofthis
                                                    thisLawsuit
                                                         Lawsuit was
                                                                  was investigated
                                                                       investigated and
                                                                                    and inspected,
                                                                                         inspected,
    describe
    describe all damage attributable
                           attributable to
                                         to the
                                            the storm
                                                storm observed
                                                        observed at
                                                                 at the
                                                                    the Property
                                                                        Property by Defendant, or
    persons or entities on behalf
                            behalf of Defendant.

     ANSWER

     Please identify all documents
 7. Please               documents and information     requested from
                                          information requested   from Plaintiffs
                                                                        Plaintiffs at
                                                                                   at the
                                                                                      the time the
     claim made the basis of this Lawsuit was investigated, stating the date and manner in which
 _ the
 _   therequest
          requestwas
                  wasmade,_and
                      made,_ andidentify
                                  identifythe
                                           therequested
                                               requested documents
                                                          documents Defendant
                                                                     Defendant claims
                                                                                 claims Plaintiffs
     failed to provide upon Defendant's request.                                            --        -- -

    ANSWER



                                              19
Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 23 of 38




 8.
 8. If you contend Plaintiffs'
                   Plaintiffs' damages
                               damages claimed
                                       claimed inin this lawsuit are from a prior insurance claim
    or prior unrepaired damage, please list all prior claims on the property made in the last ten
    years, including claim number, date of loss, type of loss, and payments, if any.

     ANSWER

 9. Describe Defendant's   method of
             Defendant's method   of determining
                                     determining whether overhead and profit ("O&P") should
    be applied to the claim made the basis of this Lawsuit, and whether Defendant has a policy
    or procedure in place regarding the method of determining O&P.

     ANSWER

 10.
 10. List all exclusions
              exchisions under the Policy applied to the claim made the basis of this Lawsuit, and
     for each exclusion
               excltision identified, state the factual basis that Defendant relies upon to apply that
     exclusion.

     ANSWER

 11.
 11. Identify
     Identify all           the claim
               all items on the  claim made
                                       made the
                                              the basis
                                                  basis of
                                                        of this
                                                            this Lawsuit
                                                                 Lawsuit that
                                                                          that Defendant
                                                                               Defendant applied
                                                                                         applied
     depreciation, stating for each item the method for calculating the depreciation and the age
     of the item.

     ANSWER

 12.
 12. State whether Defendant applied depreciation to labor and removal of the roof in the claim
     made the basis of this lawsuit, identifying the basis for that depreciation and the applicable
     policy section.

     ANSWER

 13.
 13. State whether sales tax was paid by Defendant on all materials
                                                          materials and/or labor and the method
     of calculation.

     ANSWER

 14.
 14. State the Date Defendant first anticipated litigation.

    ANSWER

 15. State whether
 15. State whether the     estimate(s) prepared
                       the estimate(s)    preparedfor
                                                   for the
                                                        the claim
                                                            claim made
                                                                  made the
                                                                       the basis
                                                                           basis this Lawsuit
                                                                                      Lawsuit by
     Defendant,
     Defendant, or or on Defendant's behalf, failed to identify any storm related damage
                                                                                   damage at the
     Property. IfIfso,
                   so, identify
                        identify each
                                 each item
                                       item of
                                            of damage.
                                               damage.

    ANSWER

                                               20
    Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 24 of 38




      16. Identify all underwriting reports in Defendant's possession or control for the Property.

         ANSWER

     17. State
          Statewhether
               whetherthe
                        theestimate(s)
                            estimate(s)prepared
                                       preparedfor
                                                for the
                                                     the claim
                                                         claim made the basis of this lawsuit wrongly
         included or excluded any item or payment and describe each iternitem or payment by stating
         whether it should have been included or excluded from the estimate.

         ANSWER
         A1V5WER

     18. Identify the amount of attorneys'
                                 attorneys' fees
                                            fees incurred
                                                 incurred by Defendant to date and in connection with
         this amount state:
             a. The
             a.  The activities
                      activities and work performed      from the
                                             performed from    the inception
                                                                    inception of the representation
                                                                                     representation of
                 Defendant through Present.
             b. The amount of time spent on each of the the activities
                                                            activities performed
                                                                       performed from the
                                                                                       the inception
                                                                                           inception of
                 the representation through Present.
             c.
             c. The name and hourly rate charged by each of the attorneys representing Defendant
                 in this case from the inception
                                        inception of the representation until Present; and
                                                                                        and the date in
                 which the representation of Plaintiffs began by each attorney.

         ANSWER

     19. What is your compensation arrangement with your expert witness in this case?

         ANSWER

     20. Describe the work performed by your expert witnesses in this case, including
                                                                              inchiding a description
         of the work, the time the work took to complete,
                                                 complete, the name of the person who completed
         the work, the date of the work and the rate charged or applied to the work.

         ANSWER

     21. State
         State every
               every basis,
                      basis, in
                             in fact
                                fact and based
                                         based on
                                               on the
                                                  the terms
                                                      terms of
                                                             of the policy,
                                                                     policy, for defendant's denial or
         partial denial and/or recommendation of denial
                                                   denial or
                                                          or partial
                                                             partial denial
                                                                     denial of
                                                                            of Plaintiffs'
                                                                               Plaintiffs' claim(s)

         ANSWER

_    22. IfIf you
     _22.     you contend
                  contend that the Policy
                          that _the P_olicy
                                          is isvoid
                                                voidfor
                                                      forany
                                                          anyreason,
                                                              reason,_state
                                                                       statethe
                                                                             the factual
                                                                                  factual basis
                                                                                          basis for
                                                                                                for that
         contention.                                                                                       --

         ANSWER



                                                   21
     Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 25 of 38




    REQUEST FOR PRODUCTION
                PRODUCTION TO NATIONWIDE LLOYDS INSURANCE COMPANY

    1.       The following insurance documents issued for the Properties as identified in the Petition:

             a.       the policy at issue for the date of loss as identified in the Petition; and

             b.       the policy declarations page for the 3 years preceding the storm.

    RESPONSE:



    2.       Produce underwriting
                       underwriting files
                                    files and documents relating
                                                            relating to
                                                                     to the underwriting for all insurance
                                                                                                  insurance
                              Properties identified
             policies for the Properties  identified in
                                                     in the Petition.
                                                            Petition. This
                                                                      This request
                                                                           request is
                                                                                   is limited to the past 3
             years. To the extent Defendant contends that the underwriting file or documents older than
             3 years impact the damages or coverage, produce that underwriting file or document.

    RESPONSE:



    3.       All documents
                 documents relating
                            relating to the condition or damages of the Properties or any insurance claim
             on the Properties identified in the Petition.

    RESPONSE:



    4.           documents relating
             All documents             to any real property insurance
                              relating to                                claims made
                                                              insurance claims    made by  by Plaintiffs
                                                                                              Plaintiffs at the
             insured premises that are the basis of
                                                 of this
                                                    this Lawsuit
                                                         Lawsuit or business
                                                                      business intern.iption,
                                                                                interniption, loss of income
             and/or business loss claims made by the Plaintiff(s).
                                                         Plaintiff(s). This
                                                                       This request
                                                                            request isis limited to the past 3
             years. To the
                        the extent
                            extent Defendant
                                    Defendant contends
                                               contends that
                                                          that documents     older than
                                                                documents older     than 3 years impact
                                                                                                   impact the
             damages or coverage, produce that document.

    RESPONSE:



    5.       All reqtiests
                 requests for information to any third party about the Properties, the Plaintiff(s), or the
             claims made the basis of this Lawsuit.
-        -   -    -        ---   --   -                -                   -        -         -                   -
    RESPONSE:




                                                        22
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 26 of 38




6.
6.    All documents used to instnict,
                                 instruct, advise, guide, inform, educate,
                                                                  educate, or assist provided to any
      person handling the claim made the basis of this Lawsuit that related to the adjustment of
      this type of claim, i.e.,
                          i.e., hail property damage, business interruption, loss of income and/or
      business loss.

RESPONSE:



7.
7.    Ali-documents-obtained-from-any-per-son(s)-or-entity(ies)-and-governmental-agencies-on
      All documents obtained from any person(s)-or-entity(ies)-and-govemmental-agencies on
      behalf of Defendant or by Defendant relating to the Plaintiff(s), the Properties, the Policy,
      or the claims made the basis of this Lawsuit. This request includes all documents obtained
      by way of deposition on written questions.

RESPONSE:



8.    All documents
          documents received
                       received (prior to litigation) directly or indirectly from Plaintiff(s) or created
      by Plaintiff(s)
          Plaintiff(s) related
                       related to the Properties    made the
                                       Properties made     the basis
                                                               basis of this Lawsuit.
                                                                               Lawsuit. This request is
      limited to the past 5 years. To the extent Defendant contends that any document older than
      5 years impact the damages or coverage, produce that document.

RESPONSE:



9.
9.    Produce a copy of all price lists used to prepare any estimates for the claim made the basis
      of this Lawsuit. To the
                          the extent
                               extent the pricelist
                                           pricelist is an unmodified pricelist from a third party,
      You can reference   the vendor
                reference the           and version
                               vendor and    version ofof the
                                                          the pricelist with aa stipulation
                                                              pricelist with                that itit is
                                                                                stipulation that
      unmodified.

RESPONSE:



10.
10.   To the extent Defendant created or altered any prices used in the preparation of an estimate
      in the claim made the basis of of this Lawsuit, produce all documents related to the creation
      or alteration of
                    of the price, including the original price for that item and the factual bases for
      the creation or alteration.

RESPONSE:




                                                 23
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 27 of 38




11.
11.   A complete
         complete copy of of the
                              the personnel
                                   personnel file
                                              file related
                                                    related to
                                                             to performance
                                                                 performance (exchiding
                                                                              (excluding medical
                                                                                         medical and
      retirement information) for all people and their managers and/or supervisors who directly
      handled
      handled the                      basis of
                the claim made the basis     of this
                                                 this Lawsuit,
                                                       Lawsuit, including
                                                                  including all
                                                                            all documents
                                                                                documents relating to
      applications for employment,
                       employment, former and current resumes, last known address, job title, job
      descriptions, reviews, evaluations, and all drafts or versions of requested documents. This
      request is limited to the past 5 years.

RESPONSE:



12.
12.   All organizational charts, diagrams,
                                 diagrams, lists, and/or documents
                                                         documents reflecting each department.
                                                                                    department.
      Division
      Division or
               or section
                  section of Defendant's
                             Defendant's company
                                          company to  to which
                                                         which the
                                                               the claim made the
                                                                   claim made  the basis of this
      Lawsuit was assigned.

RF.CPCINCF•
RESPONSE:



13.
13.               insurance licenses
      All Texas insurance    licenses and/or
                                       and/or certifications
                                                certificationsinin effect
                                                                   effect that
                                                                           that the
                                                                                 the time
                                                                                     time of the claims
                                                                                                 claims
      arising out of the storm made the basis
                                           basis of Plaintiffs' claim for all persons who worked on
      the claim
      the  claim made
                  made the
                         the basis
                              basis of
                                     of this
                                         this Lawsuit,
                                               Lawsuit, including
                                                          including any
                                                                      any document
                                                                            document relating     to the
                                                                                        relating to  the
      application, issuance or review of those licenses and/or certifications.

RESPONSE:



14.
14.   If an engineer and/or engineering firm evaluated
                                              evahiated the Properties, produce all reports written
      at the request of Defendant
                         Defendant by that engineer or engineering
                                                         engineering firm
                                                                     firm within
                                                                           within the last 3 years.
      This request
            request is limited to the
                                  the extent
                                      extent that the
                                                  the engineer
                                                      engineer and/or engineering
                                                                       engineering firm was used
      during claims handling.

RESPONSE:



15.
15.   Produce
      Produce all    documents showing
                 all documents   showing amounts
                                           amountsbilled
                                                      billedand
                                                              and paid
                                                                  paid to
                                                                        to any
                                                                            any engineer
                                                                                 engineer and/or
                                                                                           and/or
      engineering firm identified in response to Request for Production No. 14 above within the
      last 3 years. A surmnary
                      summary is acceptable in lieu of actual invoices or payments.

RFCP(INCF•
RESPONSE:




                                                 24
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 28 of 38




16.
16.   All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made
      the basis of this Lawsuit, including any changes to the reserve(s)
                                                              reserve(s) along with any supporting
      documentation.

RESPONSE:



17.
17.   All documents relating
                     relating to issues of
                                         of honesty, ci-iminal
                                                     criminal actions. past criminal record, criminal
      conduct,-fraud-investigation-and/or-inappr-opriate-behavior-wliieli-resulted-in-di-sGipl-inary
      conductjraudinvestigation      and/or-inappropriate behavior—which-resulted-in-disciplinary
      action by Defendant of any person(s) or entity(ies) who handled the claim made the basis
      of this Lawsuit, the Plaintiff(s) or any person assisting on the claim made the basis of this
      Lawsuit.

RESPONSE:



18.
18.   All
      All doctiments
           documents relating
                       relating to
                                to work
                                    work performance,
                                            performance, claims
                                                           claims patterns,
                                                                   patterns, claims
                                                                              claims problems,
                                                                                      problems,
      commendations,
      commendations, claims trends, claims recognitions,
                                             recognitions, and/or
                                                           and/or concerns for any person who
      handled the claim made the basis of
                                       of this Lawsuit.

RESPONSE:



19.
19.   All XactAnalysis reports that include this claim in any way, this Policy, the amount paid
      on this Policy and/or referencing any person who handled the claim made the basis of this
      Lawsuit.

RESPONSE:



20.   Any email or document
                     document that
                                that transmits,
                                      transmits, discusses,
                                                 discusses, or analyzes
                                                               analyzes any report
                                                                            report produced
                                                                                   produced in
      response to Request for Production No. 19 above.

RESPONSE:



21.
21.   All Simsol Management reports that include this claim in any way, this Policy, the amount
      paid on this Policy and/or referencing any person who handled the claim made the basis of
      this Lawsuit.
RFQP(1NCR•
RESPONSE:

                                               25
                                               W
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 29 of 38




22.
22.   Any email oror document
                     document that
                                that transmits,
                                      transmits, discusses,
                                                 discusses, or analyzes
                                                               analyzes any report
                                                                            report produced
                                                                                   produced in
      response lo Request for Production No. 21 above.

RESPONSE:



23.   For any consulting expert whose mental impressions or opinions have been reviewed by a
      testifying expert, all documents or tangible things that have been provided to, reviewed by,
      or prepared
         prepared-for-anyytestifying-expe
                   for-any testifying expert..

RESPONSE:



24.   Pursuant to Texas Rule of Evidence 609(1), provide all documents evidencing conviction
      of a crime which You intend to use as evidence to impeach any party or witness.

RESPONSE:



25    All indemnity agreements in effect
                                    effect at
                                           at the time
                                                  time of
                                                       of Plaintiffs'
                                                          Plaintiffs' claim between Defendant and
      any person(s) and/or entity(ies) who handled the claim made the basis of the Lawsuit.

RESPONSE:



26.   All contracts in effect at the time of Plaintiffs'
                                             Plaintiffs' claim between Defendant and any person(s)
      and/or entity(ies) who handled the claim made the basis of the Lawsuit.

RESPONSE:



27.
27.   All confidentiality agreements and/or instructions
                                            instnictions regarding confidentiality in effect at the
      time of Plaintiffs' claim
                          claim between
                                between Defendant and any person(s) and/or entity(ies) who the
      claim made the basis of the Lawsuit.

RESPONSE:




                                               26
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 30 of 38




28.
28.   All documents between Defendant and any person(s) and/or entity(ies) who handled the
      claim made the basis
                       basis of
                              of the
                                 the Lawsuit
                                     Lawsuit regarding document retentioii
                                                                retention policy in effect at the
      time of Plaintiffs' claim.

RESPONSE:



29.
29.   To the extent
      To the  extent the
                       the claim
                            claim involves
                                    involves rescinding
                                              rescinding of
                                                         of the
                                                             the policy,
                                                                  policy, all
                                                                           alldocuments
                                                                               documents regarding
                                                                                          regarding
      Defendarit's staridards
      Defendant's  standards for-investigating-and-rescinding-
                               for investigating and-rescinding-and/or
                                                                 and/or-voiding-a-policy.
                                                                        voiding a policy.

RESPONSE:



30.
30.   If a claim
           claim for
                   for business
                        business interruption,
                                  interruption, loss or income
                                                         income and/or business
                                                                          business loss is asserted,
                                                                                           asserted, all
                   used to instnict,
      documents used        instruct, advise, guide, inform, educate, or assist provided to any person
      or defendant(s) in calculating
                            calculating and/or evaluating
                                                  evaluating any extra expenses incurred during the
      period
      period of business
                   business intern.iption     loss of income
                              interruption loss        income and/or
                                                                 and/or business
                                                                         business loss covered
                                                                                        covered under
                                                                                                  under
      Plaintiffs' policy.
      Plaintiffs' policy. This
                           This request
                                 request is
                                         is limited
                                            limited to
                                                    to the
                                                       the last 3 years.

RESPONSE:



31.
31.   If a claim
           claim for
                  for business
                       business interruption,
                                 interruption, loss of
                                                     of income
                                                         income and/or business
                                                                        business loss is asserted,
                                                                                         asserted, all
      documents prepared by any third party used to evaluate Plaintiffs' claim(s) regarding, in
      any way, the investigation
                     investigation of business interruption,
                                                  interruption, loss of income and/or business loss
      claims.

RESPONSE:

32.
32.   All claims handling maniials          guidelines that
                           manuals and/or guidelines    that were
                                                               were in
                                                                     in effect
                                                                        effect during
                                                                               during Safeco's
                                                                                      Safeco's
      investigation of Plaintiffs' claim. This
                                          Thisrequest
                                               request is
                                                        is limited
                                                            limited to
                                                                    to manuals or guidelines related
      to wind/hail claims, First Party claims, and/or structural
                                                      stnictural business claims.

RESPONSE:




                                                 27
     Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 31 of 38




                        INTERROGATORIES TO CHELSEA MCKINLEY


    1.    Identify all email accounts, email addresses, and/or any alias or code used to identify You
          and used for any communication relating to Your work handling windstorm claims arising
          out of the storm at issue. This request is limited only to the carrier of the claim that is the
          subject of this Lawsuit.

    RESPONSE:

    2.    Identify generally the training or experience You had in adjusting windstorm damage and
          any specific training You had for this storm prior to Your handling of claim made the basis
          of this Lawsuit.

    RF,SPONSE,-
    RESPONSE:

    3.    Identify any degrees, Texas insurance licenses (unless You qualified for adjusting claims
          in Texas on an emergency
                          emergency basis, then list any
                                                     any insurance
                                                         insurance licenses You held from other states)
          or certifications You had at the time You handled the claim made the basis of this Lawsuit.

    RESPONSE:

    4.    Explain how You are compensated
                                  compensated and and by
                                                      by whom
                                                         whom for
                                                               for Your
                                                                   Your work
                                                                        work on
                                                                              on claims
                                                                                 claims arising
                                                                                         arising out of
          the storm at issue in this Lawsuit, stating the amount You
                                                                 You were compensated per claim, per
          day,
          day, and/or
                and/or per week and identifying
                                         identifying any
                                                     any bonus
                                                          bonus or
                                                                or incentive plans. To
                                                                   incentive plans.  To the extent
                                                                                             extent the
          produced personnel
          produced   personnel file
                                  file includes
                                       includes aa compensation    schedule,You
                                                    compensation schedule,   Youmay may refer
                                                                                         refer to
                                                                                               to such
                                                                                                  such
          personnel file.

    RESPONSE:

    5.    Identify the following dates:

          a.      The date You first obtained an adjuster license in the State of Texas;

          b.      The first date You were hired/retained by the insurance company defendant or any
                  other defendant in this Lawsuit to adjust property damage claims;

          c.
          C.      The date You were first assigned to handle claims arising from the storm at issue
                  in this Lawsuit;

-    -    d.      The date You closed Your file
                                           file on
                                                on the
                                                   the claim
                                                       claim made
                                                             made the
                                                                   the basis
                                                                       basis of_
                                                                              ofthis
                                                                                 this Lawsuit; and

    RESPONSE:




                                                   28:
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 32 of 38




6.   Describe in detail each inspection You conducted of the Properties made the basis of this
     Lawsuit, identifying:

     a.      The name and job title of any person who inspected the Properties with You;

     b.      The date of each inspection;

     c.
     C.     The purpose of each inspection;

     d.
     d.     The length of time-of each inspection;
            T-he-length-of-time-of-eaeh-inspection;

     e.     The equipment or tools used during each inspection;

     f.               of the
            The areas of the Properties
                             Properties inspected (i.e. roof, attic, individual
                                                                     individual rooms,
                                                                                rooms, exterior);
                                                                                       exterior);
            and

     g.
     g.     Any documents
                 documents generated
                            generated during
                                         during or
                                                or as
                                                   as a result of each
                                                                  each inspection,
                                                                       inspection, including
                                                                                   including the
            persons and/or entities in possession of those documents.

RESPONSE:



7.   Following
     Following the   inspection(s), did
                 the inspection(s), did You engage
                                            engage in
                                                    in any
                                                        any additional
                                                             additional communications
                                                                         communications (e.g.,
                                                                                            (e.g.,
     telephone, in person. written communication) with Plaintiffs? If yes, provide the following
     information:

     a.     the date of such communication(s);

     b.     the manner of such communication(s);

     c.
     C.     the person to whom You communicated;

     d.     the reason for the communication(s);

     e.     for any telephonic communication(s), identify who initiated the phone call, and the
            telephone number from which You called or on which You received the call; and

     ff.    the general substance of the communication.

RESPONSE:




                                              29
     Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 33 of 38

V




    8.
    8.     Identify and describe
                         describe all damage You observed
                                                    observed during Your inspection(s)
                                                                            inspection(s) of the claim
           made
           made the basis ofof this
                                this Lawsuit.
                                     Lawsuit. To
                                              To the
                                                  the extent
                                                       extent the
                                                               the damage
                                                                    damage You
                                                                           You observed
                                                                                observed during
                                                                                          during Your
           inspection is reflected
           inspection    reflected in scope notes and photographs,     You can refer Plaintiffs
                                                        photographs, You             Plaintiffs to such
           scope notes and/or photographs.

    RESPONSE:



    9.
    9.     F-or—aii—damage—
           For all damage—observed
                              observed atatthethe
                                               P-roperties—or—reflected—in—Y-our—scope—notes—and/or
                                                   Properties or reflected—in—Your—scope notes and/or
           photographs, state
           photographs,    state what
                                 what Your
                                       Your believe
                                                believe to
                                                         to be
                                                            be the cause
                                                                   cause of
                                                                          of the
                                                                              the damage,
                                                                                   damage, describing
                                                                                            describing the
                                                                                                       the
           investigatory steps
           investigatory   steps You
                                 You took
                                      took to determine
                                                 determine the cause,
                                                                 cause, and identify
                                                                             identify all
                                                                                      all person(s)
                                                                                          person(s) and/or
                                                                                                    and/or
           entity(ies) that provided information or participated in that determination.

    RESPONSE:



    10.
    10.   To the extent You applied or recommended
                                       recommended policy exch.isions,
                                                            exclusions, identify all exclusions under
          the Policy applied
                     applied to the claim
                                    claim made
                                           made the basis
                                                     basis of this
                                                              this Lawsuit,
                                                                    Lawsuit, and
                                                                             and for
                                                                                  for each
                                                                                       each exclusion
                                                                                            exclusion
          applied or recommended,
          applied recommended, state state the
                                           the factual
                                               factual reason(s)  that the exclusion
                                                       reason(s) that      exclusion was applied
                                                                                           applied or
          recommended.

    RESPONSE:



    11.
    11.   Identify the infoi-
                       information
                             mation You
                                    You used to determine  and how You calculated
                                                 determine and            calculated the amount
                                                                                         amount of
          depreciation
          depreciation that
                        that You applied
                                  applied to any damage
                                                 damage categories  inchided in any estimates
                                                         categories included         estimates You
          prepared and/or approved on the claim made the basis of this Lawsuit.
    R RCP()NCF •
    RESPONSE:



    12.
    12.   How did You determine whether You
                                        You would or would not apply overhead and profit (O&P)
          to Plaintiffs' claim?

    RESPONSE:



    13.
    13.   Identify all documents that You relied upon in the adjustment of the claim made the basis
          of this Lawsuit. For each document, identify who provided the document.

    RFCP(INCF•
    RESPONSE:

                                                    30
 Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 34 of 38




14.
14.   Identify
      Identify all  documents or
                all documents    or information
                                     information You
                                                 You requested
                                                        requested from
                                                                   from Plaintiffs
                                                                          Plaintiffs during
                                                                                     during the
                                                                                             the
      investigation of the claim made the basis of this Lawsuit, the date the request was made,
      the person who communicated the request, and the agent and/or employee of Plaintiffs who
      received the request.

RESPONSE:



15.
15.   Identify-a 1-1-documents-or-
      Identify-all   documents-or-items-in-Y-our-possession-relate- d-to-the-Glaim-made-the-basis-of
                                   items-in—Your-possession-relatecl-to-the-Glaim-made-the_basis  of
      this Lawsuit that You did not submit to the insurance company and/or adjusting company
      assigned to this claim.

RESPONSE:



16.
16.   To the extent You are
                        are aware,
                             aware, identify
                                    identify all documents
                                                 documents or items that were altered,
                                                                              altered, revised,
                                                                                        revised,
      changed
      changed or removed
                  removed from
                            from the
                                 the documents
                                      documents or or information
                                                       information You provided
                                                                       provided the
                                                                                 the insurance
                                                                                      insurance
      company or adjusting company relating to the claim made the basis of this Lawsuit.

RESPONSE:



17.
17.   Identify and describe any
                             any training,
                                 training, guidance or instn.iction provided to
                                                        instruction provided   to You
                                                                                  You by any person
      and/or
      and/or entity
              entity regarding
                     regarding the
                                the handling
                                     handlingofof claims
                                                  claims arising
                                                          arisingout
                                                                  out of
                                                                      of the
                                                                          the storm
                                                                              storm at
                                                                                     at issue
                                                                                        issue in this
      Lawsuit.

RESPONSE:




                                               31
               Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 35 of 38

1~



                        REQUESTS FOR
                                 FOR PRODUCTION TO DEFENDANT CHELSEA MCKINLEY
                                                   DEFENDANT CHELSEA


              1.
              1.        All documents related to Plaintiffs, the Properties, the Policy, and/or the claim made the
                        basis of this Lawsuit.

              RESPONSE:



              2.        All licenses or certifications that are identified in response to Interrogatory Number 3.

              RESPONSE:



              3.        All training documents You have for adjusting hail and/or windstorm claims. This request
                        is limited to the past 2 years.

              RESPONSE:



              4.        All applications You
                                          You submitted (or submitted on Yotir
                                                                            Your behalf) for purposes of obtaining a
                        license to adjust claims in the State of Texas that were in effect at the
                                                                                              the time you investigated
                        Plaintiffs' claim.

              RESPONSE:



              5.
              5.        All resumes for the last 5 years.

              RESPONSE:



              6.
              6.        All applications for employment You submitted for purposes of obtaining employment as
                        an adjuster and/or         handler in the Stale of Texas. This request is limited to the 5 years
                                    and/or claims handler
                        preceding the date of
                                            of loss at issue in this Lawsuit.
 -   --   -        --   -   --   --   --   ---   -   --   —   --
              RESPONSE:                                            —            - -           —              - - - - - -




                                                                   32
                                                                   32
     Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 36 of 38

~


    7.
    7.    All documents
          All           You relied
              documents You relied upon
                                   upon in
                                        in the
                                           the adjustment
                                               adjustment of
                                                          of the
                                                             the claim
                                                                 claim made
                                                                       made the
                                                                            the basis
                                                                                basis of this
          Lawsuit.

    RESPONSE:



    8.
    8.    To the extent You made
                               made aa determination
                                        determination or
                                                       or recommendation
                                                           recommendation regarding depreciation, all
          documents relating
          documents    relating to the application    depreciation on a commercial
                                       application of depreciation      commercial property claim in
          the-State-ofTexas-for-the-past
          the State-of—Texas-for-the past 2-years.
                                          2 years.

    RESPONSE:



    9.
    9.    To the extent You
                        You made
                             made a determination
                                     determination or
                                                    or recommendation
                                                       recommendation regarding overhead
                                                                                 overhead and profit,
          all documents relating to the application of overhead and profit on a commercial property
          claim in the State of Texas for the past 2 years.

    RESPONSE:



    10.
    10.   All doctiments
              documents or or items
                              items in
                                    in Your  possession related
                                        Your possession  related to
                                                                  to the
                                                                      the claim
                                                                          claim made
                                                                                 made the
                                                                                       the basis
                                                                                           basis of this
          Lawsuit that
          Lawsuit  that You   did not submit to the insurance
                                  not  submit to the insurance company
                                                                company and/or
                                                                             and/or adjusting
                                                                                    adjusting company
                                                                                              company
          assigned to this claim.

    RESPONSE:



    11.
    11.   All documents  meant to instruct,
              documents meant                advise, or guide
                                   instruct, advise,    guide the handling or adjusting hail and/or
          windstorm.claims
          windstorm claims in the State of Texas for the last 2 years.

    RESPONSE:



    12.
    12.   All training manuals
                        mantials in
                                 in effect
                                    effect at
                                           at the
                                              the time
                                                  time of Plaintiffs' claim used for software programs
          utilized in the claim made the basis of this Lawsuit.

    RESPONSE:




                                                   33
      Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 37 of 38

a
.1




     13.
     13. All
         Alldocuments
               documents relating  to any performance
                                relating      to anyreviews    or evaluations
                                                          performance         by the carrier
                                                                           reviews           of the
                                                                                       or evaluations    by t
         underlying
         underlying  claim,claim,
                            whether whether
                                      formal or informal,
                                                   formalregarding Your handling
                                                            or informal,          of claims arising
                                                                               regarding      Your handling o
         out ofof
         out   the storm  at issue in
                   the storm        atthisissue
                                           Lawsuit.in this Lawsuit.

     RESPONSE:
     RESPONSE:



     14.
     14. All documents
         All   documents relating to any Texas
                               relating       toDepartment
                                                   any Texas  of Insurance
                                                                   Departmentcomplaints
                                                                                     of made   against complaint
                                                                                          Insurance
         You byan
         You- by an-insured-related-to-claims
                   -insured                   arising out of the storm atof-tlle-storm-at
                            -related-to-claims-arising-out                issue-in-this-Lawsuit. issue-in-this-L-

     RF.SPnNSF.-
     RESPONSE:



     15.
     15. All contracts,
         All   contracts,indemnity agreements, agreements,
                                 indemnity        and/or confidentiality agreements
                                                                    and/or           between You and agreements
                                                                               confidentiality
         the adjusting
         the   adjustingcompany   and/or insurance
                                company      and/or  company   in effect company
                                                        insurance        during the handling
                                                                                    in effectof claims
                                                                                                    during the han
         arising out of
         arising        the storm
                      out   of theat issue in thisat
                                       storm       Lawsuit.
                                                      issue in this Lawsuit.

     RESPONSE:
     RESPONSE:



     16.
     16. All
         Allprice
               pricelists used by You
                           lists   usedin handling
                                            by Youclaimsin arising   out of claims
                                                              handling       the storm at   issue in this
                                                                                          arising      out of the s
         Lawsuit.
         Lawsuit.  To the
                        Toextent
                             the the pricelistthe
                                  extent       is an pricelist
                                                     unmodified pricelist
                                                                    is an  from  a third party, You
                                                                              unmodified             can
                                                                                                pricelist    from a
         reference
         reference the vendor  and version
                          the vendor     andof the pricelist with
                                                 version      of athe
                                                                   stipulation that it is with
                                                                        pricelist         unmodified.
                                                                                                 a stipulation tha

     RESPONSE:
     RESPONSE:



     17.
     17. All
         Allweather
                weatherreportsreports
                               regarding wind     and/or hail
                                           regarding          reliedand/or
                                                           wind      upon by You
                                                                             hailin handling
                                                                                    reliedclaims
                                                                                             upon by You in
         arising
         arising out of the storm
                      out   of theat issue in thisat
                                       storm       Lawsuit.
                                                      issue in this Lawsuit.

     R FSPnNSF,-
     RESPONSE:



     18.
     18. All correspondence
         All   correspondence to or from
                                       totheor adjusting
                                                  from company   and/or the insurance
                                                         the adjusting        company  company
                                                                                           and/or thatthe insuranc
         issued
         issued the the
                    policypolicy
                           regardingregarding
                                      modifying/modifications to the unit price cost and to
                                                     modifying/modifications             the price
                                                                                             the list
                                                                                                    unit price co
         You used
               used in handling Plaintiffs'Plaintiffs'
                        in handling         claim.          claim.

     RESPONSE:
     RESPONSE:




                                                  34
                                                  34
     Case 4:19-cv-04105 Document 1-1 Filed on 10/21/19 in TXSD Page 38 of 38

~


    19.
    19.        claim for
          If a claim  for business
                          business intemiption,
                                    intemiption, loss
                                                  loss of
                                                        of income
                                                            income and/or business
                                                                             business loss
                                                                                       loss is
                                                                                            is asserted,
                                                                                               asserted, all
          documents used to instnict,
                              instruct, advise, guide, inform, educate, or assist provided to any person
          or defendant(s)
              defendant(s) in calculating
                               calculating and/or evaluating      business intemiption,
                                                    evaluating business      intemiption, loss
                                                                                           loss of income
                                                                                                    income
          and/or business loss damages
                                damages covered
                                           covered under
                                                    tuider Plaintiffs'
                                                             Plaintiffs' policy. This request is limited to
          the last 3 years.

    RESPONSE:



    20.   If a claim
               claim for
                       for business
                           business interruption,
                                     interruption, loss of income and/or business loss is asserted,
                                                                                             asserted, all
          documents used to instruct, advise, guide, inform, educate, or assist provided to any person
          or defendant(s)
              defendant(s) in calculating and/or evaluating
                                                    evaluating any extra expenses
                                                                           expenses incurred during the
          period of business
          period       business interruption,   loss of income
                                 interruption, loss      income and/or
                                                                   and/or business
                                                                           business loss
                                                                                     loss covered
                                                                                           covered under
                                                                                                    under
          Plaintiffs'
          Plaintiffs' policy.
                      policy. This
                              This reqiiest
                                   request is limited to the last 3 years.

    RESPONSE:



    21.
    21.   If a claim
               claim for
                      for business
                          business intemiption,
                                   interruption, loss
                                                  loss of
                                                       of income
                                                          income and/or business
                                                                          business loss is asserted,
                                                                                            asserted, all
          documents prepared
          documents    prepared by
                                by any
                                    any third
                                        third party
                                               party used
                                                     used to
                                                           to evaluate
                                                              evaluate Plaintiffs'
                                                                       Plaintiffs' claim(s)
                                                                                   claim(s) in the last 3
          years  regarding, in any way, the
          years regarding,                the investigation
                                               investigation of business interruption,
                                                                          interruption, loss of income
                                                                                                 income
          and/or business loss claims.

    RESPONSE:




                                                    35
